 

Exhibit 10.1

 

BioHiTech Global, Inc.

 

Securities Purchase Agreement

 

Investor Package

 

 

 

 

INSTRUCTIONS FOR INVESTING

 

If you wish to purchase the offered securities of BioHiTech Global, Inc.,
please:

 

  (1) Review this Securities Purchase Agreement, Note, Warrant, and Escrow
Agreement.

 

  (2) Indicate where appropriate, in Exhibit A for U.S. residents and Exhibit B
for non-U.S. residents, to the Securities Purchase Agreement, your status as an
Accredited Investor by initialing the appropriate accreditation categories.

 

  (3) Type or print all information required in the blank sections in Exhibit A
or Exhibit B, as applicable, to the Securities Purchase Agreement, including
your requested subscription amount and your federal taxpayer identification
number.

 

  (4) Execute the signature page to the Securities Purchase Agreement.

 

  (5) Pay for the full amount of your investment by means of a check made
payable to “CST&T AAF BioHiTech Global Escrow Account” or a wire transfer to the
following:

 

[________________]

[________________]

[________________]

ACCOUNT NAME: Continental Stock Transfer & Trust Co A/A/F BioHiTech Global

 

  You must send the completed and executed signature pages to this Securities
Purchase Agreement and the completed Purchaser Questionnaire  (Exhibit A or
Exhibit B) to the following Placement Agent, preferably by fax or e-mail:

 

Maxim Group LLC

Attn:

405 Lexington Avenue

New York, New York 10174

Fax: (212) 895-3783

Email:

 

The Company may choose not to accept all or some of any investor’s subscription
for any reason (regardless of whether any check or wire transfer relating to
this subscription is deposited in a bank or trust or escrow account).  The
Company will send to you a fully executed copy of the transaction documents if
your subscription is accepted.  If you have any questions in completing the
transaction documents, please contact [________________] at (212) ___-____.

 

 i 

 

 

BIOHITECH GLOBAL, INC.

SECURITIES PURCHASE AGREEMENT

 

This Securities Purchase Agreement (the “Agreement”) is entered into by and
between BioHiTech Global, Inc., a Delaware corporation (the “Company”), and the
undersigned purchaser or purchasers (the “Purchaser”, and collectively with
other purchasers similarly situated, the “Purchasers”) as of the latest date set
forth on the signature page hereto.

 

NOW, THEREFORE, in consideration of the mutual covenants and other agreements
contained in this Agreement, the Company and the Purchaser hereby agree as
follows:

 

1.           Purchase of Securities. 

 

(a)          Subject to the terms and conditions of this Agreement, the
undersigned Purchaser hereby subscribes for units (the “Units”), each Unit
comprised of: (i) an unsecured subordinated convertible promissory note
(“Note”), in the form attached as Exhibit C hereto, in the principal amount of
$100,000 and convertible into shares (“Shares”) of the Company’s common stock,
$0.0001 par value (the “Common Stock”), as described below and (ii) a five-year
warrant (“Warrant”), in the form attached as Exhibit D hereto, to purchase such
number of shares of Common Stock equal to the number of Shares issuable upon
conversion of the corresponding Note (sometimes the Notes, the Shares and the
Warrant are collectively referred to as the “Securities”). The total amount to
be paid for the Securities shall be the amount accepted by the Company in
connection with this investment, which may be less than or equal to the amount
indicated by the undersigned Purchaser on the signature page hereto (the
“Subscription Amount”).  The offering, purchase and sale of the Securities is
referred to herein as the “Offering.”

 

(b)          The Units are being offered by the Company only to persons who
qualify as “accredited investors” or “qualified institutional buyers” as defined
in Rule 501 of Regulation D or persons who are not “U.S. persons” as defined in
Rule 902(k) of Regulation S, each as promulgated under the Securities Act of
1933, as amended (the “Securities Act”). The Company shall sell a minimum of 25
Units (the “Minimum Amount”) and up to a maximum of 60 Units (the “Maximum
Amount”) to the Purchasers, for aggregate gross proceeds to the Company of
$2,500,000 to $6,000,000. The minimum Subscription Amount that any single
Purchaser may invest in this Offering is $100,000, provided that the Company
may, in its sole discretion and without notice to the other Purchasers, accept
Subscription Amounts for lesser amounts. The Units are being sold on a “best
efforts, all or none” basis with respect to the Minimum Amount and on a “best
efforts” basis with respect to the Maximum Amount. Subscriptions for Units may
not be revoked once tendered, except pursuant to law.

 

(c)          The Note shall accrue interest at a rate of 8% per annum. Subject
to one or more Optional Conversions (as defined below), the principal amount of
the Note, as well as all other amounts payable under the Note, including
interest, shall be repaid on the earliest of (x) the date of the Listing (as
defined below), (y) the date of the Change of Control (as defined in the Note),
and (z) 24 months after the Initial Closing Date (as defined below). Such time
is referred to as “Maturity”. All amounts to be paid at Maturity, except for
interest, shall be paid in shares of the Company’s Common Stock at a per-share
conversion price (the “Conversion Price”) equal to the lowest of: (i) $3.75 (the
“Closing Price”), (ii) the Listing Price (as defined below), (iii) the Public
Offering Price (as defined below), (iv) the Private Offering Price (as defined
below), and (v) the Change of Control Price (as defined in the Note).  Interest
due at Maturity shall be paid at the Company’s option in shares, or cash, or a
mix of both, with the amount of any such shares being determined at a per-share
conversion price equal to the closing price of the Company’s Common Stock on the
U.S. public trading market on which the Common Stock then trades on the trading
day immediately prior to the payment date.  Prior to Maturity, the Note shall be
convertible, in whole or in part, along with a proportional amount of all other
amounts then payable under the Note, including interest, at the holder’s option,
at the Closing Price (each such optional conversion, an “Optional Conversion”).
All amounts to be paid upon an Optional Conversion, except for interest, shall
be paid in shares of the Company’s Common Stock. Interest to be paid upon an
Optional Conversion shall be paid at the Company’s option in shares, or cash, or
a mix of both.

 

 1 

 

 

As used herein, the “Listing Price” means the lower of the opening and closing
per-share market prices (as appropriately adjusted to reflect stock dividends,
stock splits, combinations, recapitalizations and the like with respect to the
Company’s capital stock after the date hereof) on such day that the Company’s
Common Stock is first traded on The Nasdaq Stock Market or NYSE MKT (the
“Listing”), the “Public Offering Price” means the price per share (as
appropriately adjusted to reflect stock dividends, stock splits, combinations,
recapitalizations and the like with respect to the Company’s capital stock after
the date hereof) paid by public investors in an underwritten public offering
conducted in connection with the Listing, without regard to any underwriting
discount or other offering expense (such an offering, a “Public Offering”), and
the “Private Offering Price” means the lowest price per share (as appropriately
adjusted to reflect stock dividends, stock splits, combinations,
recapitalizations and the like with respect to the Company’s capital stock after
the date hereof) paid by investors in any private equity, equity-linked or debt
financing (other than this Offering) conducted after the date hereof prior to
the Listing, without regard to any broker’s fee or other offering expense. To
the extent there are differences in the terms of the Note as described herein
and as described in the Note, the terms as described in the Note shall prevail.

 

(d)          The Warrant has a five (5) year term expiring on that date that is
five (5) years after the issue date (the “Expiration Date”).  The Warrant shall
be exercisable in whole or in part at any time beginning on the date on which
the Note issued in connection with the Offering has been converted into Common
Stock and continuing thereafter and from time to time on or prior to the
Expiration Date. The Warrant shall be exercisable for such number of shares of
Common Stock equal to the number of Shares issuable upon conversion of the
corresponding Note at a per-share exercise price equal to 120% of the Conversion
Price; provided, however, that if the Conversion Price is ever adjusted pursuant
to the terms of the Note (the “Adjusted Conversion Price”), the exercise price
of the Warrant shall be adjusted for any unexercised Warrants such that the
exercise price will equal 120% of the Adjusted Conversion Price. To the extent
there are differences in the terms of the Warrant as described herein and as
described in the Warrant, the terms as described in the Warrant shall prevail.

 

(e)          Units shall be delivered to the Purchaser in the form of separate
Notes and Warrants.

 

(f)          Maxim Group LLC has been retained by the Company as the sole
placement agent for the Offering (the “Placement Agent”).

  

2.           Closing.

 

(a)          On or prior to the applicable Closing Date (as defined below), the
Purchaser shall deliver or cause to be delivered to the Placement Agent the
following deliverables in accordance with the subscription procedures described
in Section 2(b) below:

 

(i)          a completed and duly executed signature page of this Agreement; and

 

(ii)         the completed Purchaser Questionnaire included as Exhibit A or
Exhibit B, as applicable, attached hereto.

 

(b)          The Purchaser shall deliver or cause to be delivered, preferably by
fax or e-mail, the deliverables described above to the Placement Agent at the
following address:

 

Maxim Group LLC

Attn:

405 Lexington Avenue

New York, New York 10174

Fax: (212) 895-3783

Email:

 

Immediately following receipt of the deliverables described above from all of
the Purchasers and acceptance by the Company in accordance with subsection (c)
below, payment instructions will be forwarded to the Purchaser and the Purchaser
shall be obligated to deliver funds no later than three business days
thereafter. If the Subscription Amount is to be paid by check, the check must be
mailed to the Placement Agent at the address above in time to be received by the
deadline described above. If the Subscription Amount is to be paid by wire
transfer, it must be wired to the following account in time to be received by
the deadline described above:

 

 2 

 

 

[________________]

[________________]

[________________]

ACCOUNT NAME: Continental Stock Transfer & Trust Co A/A/F BioHiTech Global

 

(c)          This Agreement sets forth various representations, warranties,
covenants, and agreements of the Company and of the Purchaser, as the case may
be, all of which shall be deemed made, and shall be effective without further
action by the Company or the Purchaser, immediately upon the Company’s
acceptance of the Purchaser’s subscription and shall thereupon be binding upon
the Company and the Purchaser.  Acceptance shall be evidenced only by execution
of this Agreement by the Company on its signature page attached hereto.  Upon
the Company’s acceptance of the Purchaser’s subscription and receipt of the
Subscription Amount, on the applicable Closing Date, the Placement Agent shall
deliver to the Purchaser a duly executed copy of each of the Agreement, the
Note, the Warrant, and the Escrow Agreement.

 

(d)          Purchases and sales of the Securities shall be initially
consummated on or before a date determined by the Company and the Placement
Agent (the “Initial Closing Date”) in the amount equal to at least the Minimum
Amount, and shall thereafter be additionally consummated in one or more
additional closings, in increments of at least $100,000 (provided that, in its
sole discretion and without notice to Purchasers, the Company may accept
subscriptions for lesser amounts) (each such consummation, if any, a “Subsequent
Closing” occurring on a “Subsequent Closing Date”). All purchases and sales of
Units must be consummated before the earlier to occur of: (i) December 31, 2015
(the “Termination Date”) and (ii) three trading days after the date on which the
Maximum Amount is subscribed for by investors and accepted by the Company (the
“Maximum Amount Subscription Acceptance Date,” and the earlier to occur of the
Termination Date and the Maximum Amount Subscription Acceptance Date being
referred to as the “Final Closing Date,” and each of the Initial Closing Date,
any Subsequent Closing Date and the Final Closing Date being referred to as a
“Closing Date”), provided that the Termination Date may be extended by two (2)
30-day periods in the sole discretion of the Company and without notice to the
Purchasers. The aggregate amount of purchases and sales of Securities in the
Offering shall not exceed $6,000,000.

 

(e)          The Placement Agent has been engaged for the Offering on a “best
efforts, all or none basis” with respect to the Minimum Amount and a “best
efforts” basis with respect to the Maximum Amount. The Placement Agent shall
receive (i) ten percent (10%) of the gross proceeds of the Offering from funds
invested as a result of the Placement Agent’s introductions and (ii) five
percent (5%) of the gross proceeds of the Offering from funds invested by
contacts of the Company (it being understood that the Placement Agent shall not
receive any commissions for proceeds invested by the founders of the Company),
for a maximum amount of sales commissions of $600,000 based on the sale of 60
Units. Additionally, the Placement Agent shall receive a warrant (the “Placement
Agent Warrant”) to purchase a number of shares equal to ten percent (10%) of the
aggregate number of shares underlying all the Units sold, at an exercise price
equal to 110% of the Conversion Price. The Placement Agent Warrant shall expire
five (5) years from the date of issuance, contain standard anti-dilution
protection and such other anti-dilution protection provided to the Purchasers in
the Offering and shall contain provisions for cashless exercise. The Placement
Agent is entitled to additional compensation on future financings and
transactions pursuant to a certain letter agreement, dated November 13, 2014
(the “Letter Agreement”), with the Company, including but not limited to a
12-month tail on future financings or strategic transactions and a 12-month
right of first refusal on future financings.

 

3.           Company Representations and Warranties. The Company hereby
represents and warrants that, as of each of the date of this Agreement and the
Closing Date applicable to the Purchaser:

 

 3 

 

  

(a)          Organization and Business.  The Company is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware and has all requisite corporate power and authority to carry on its
business as now conducted and as proposed to be conducted.  The Company is duly
qualified as a foreign corporation to do business and is in good standing in
every jurisdiction in which its ownership or use of property or the nature of
the business conducted by it makes such qualification necessary except where
failure to do so would have a Material Adverse Effect (as defined in Section
3(o) below). Each subsidiary of the Company listed on Schedule 3(a) hereto (the
“Subsidiaries” and each a “Subsidiary”) has been duly incorporated and is
validly existing as a corporation in good standing under the laws of its
jurisdiction of incorporation, with corporate power and authority to own, lease
and operate its properties and conduct its business as now conducted and as
proposed to be conducted, and has been duly qualified as a foreign corporation
for the transaction of business and is in good standing under the laws of each
other jurisdiction in which it owns or leases properties or conducts any
business so as to require such qualification. As of the date of this Agreement,
except for the entities listed on Schedule 3(a) hereto, the Company does not own
or control, directly or indirectly, any equity or other ownership interest in
any corporation, partnership, joint venture or any other Person.  “Person” means
an individual, entity, partnership, limited liability company, corporation,
association, trust, joint venture, unincorporated organization, and any
government, governmental department or agency or political subdivision thereof.

 

(b)          Capitalization.

 

(i)          The Company has two classes of authorized capital stock consisting
of 20,000,000 shares of Common Stock and 10,000,000 shares of preferred stock,
par value $0.0001 per share (the “Preferred Stock”) of which 8,229,712 shares of
Common Stock are issued and outstanding and 0 shares of Preferred Stock are
issued and outstanding.  Schedule 3(b)(i) includes a summary of the Company’s
capitalization as of the date of this Agreement and as of the applicable Closing
Date, and all of such capital stock of the Company has been duly and validly
authorized and issued, fully paid and nonassessable. All of the issued share
capital of each Subsidiary have been duly and validly authorized and issued, and
are fully paid in accordance with its articles of incorporation, articles of
association or applicable foreign, federal, state and local laws, including,
without limitation, the corporate law of the jurisdiction of the Company’s
incorporation, and are nonassessable, if applicable. All of the issued share
capital or equity interest, as the case may be, of each Subsidiary is owned
directly or indirectly by the Company, free and clear of all Liens, equities or
claims. There are no outstanding securities convertible into or exchangeable
for, or warrants, rights or options to purchase from any Subsidiary, no
obligation of any Subsidiary to issue, equity shares or any other class of share
capital of any Subsidiary.

 

(ii)         Except as set forth on Schedule 3(b)(ii) to this Agreement: (A)
there are no outstanding options, warrants, scrip, rights to subscribe for,
puts, calls, rights of first refusal, agreements, understandings, claims or
other commitments or rights of any character whatsoever relating to, or
securities or rights convertible into or exchangeable for, any capital stock of
the Company, or arrangements by which the Company is or may become bound to
issue additional capital stock, (B) there are no agreements or arrangements
under which the Company is obligated to register the sale of any of its or their
securities under the Securities Act and (C) there are no anti-dilution or price
adjustment provisions contained in any security issued by the Company (or in any
agreement providing rights to security holders) that will be triggered by the
issuance of the Securities.

 

(iii)        No shares of capital stock of the Company are subject to preemptive
rights or any other similar rights of anyone or any mortgage, lien, title claim,
assignment, encumbrance, security interest, adverse claim, contract of sale,
restriction on use or transfer (other than restrictions on transfer under
applicable state and federal securities laws or “blue sky” or other similar laws
(collectively, the “Securities Laws”)) or other defect of title of any kind
(each, a “Lien”) imposed through the actions or failure to act of the Company.
No further approval or authorization of any shareholder, the Board of Directors
or others is required for the issuance and sale of the Securities.

 

(iv)        Except as set forth on Schedule 3(b)(iv), no Subsidiary of the
Company is currently prohibited, directly or indirectly, under any agreement or
other instrument to which it is a party or is subject, from paying any dividends
to its shareholders, from making any other distribution on such subsidiary’s
issued share capital, from repaying to the Company or any other Subsidiary of
the Company any loans or advances to such subsidiary from the Company or such
other Subsidiary or from transferring any of such Subsidiary’s properties or
assets to any of the Company or other Subsidiary.

 

 4 

 

 

(c)          Authorization; Enforceability.  All corporate action on the part of
the Company, its officers, directors and shareholders necessary for the
authorization, execution and delivery of the Transaction Documents (as defined
in subsection (f) below), the performance of all obligations of the Company
under the Transaction Documents, and the authorization, issuance, sale and
delivery of the Securities has been taken, and each Transaction Document
constitutes a legal, valid and binding obligation of the Company, enforceable
against the Company in accordance with its terms, except to the extent limited
by applicable bankruptcy, insolvency, reorganization, moratorium or other laws
of general application affecting enforcement of creditors’ rights and general
principles of equity that restrict the availability of equitable or legal
remedies.

 

(d)          Valid Issuance.  The Securities being acquired by the Purchaser
hereunder, are duly authorized for issuance and sale to the Purchaser, and, when
issued, sold and delivered in accordance with the terms of this Agreement for
the consideration, will be validly issued, fully paid, and non-assessable, and
free from all Liens. The shares of Common Stock to be issued pursuant to the
exercise of the Warrants or conversion of the Notes are duly authorized and
reserved for issuance and, upon exercise of the Warrants or conversion of the
Notes in accordance with its terms, will be validly issued, fully paid and
non-assessable and free from all Liens.

 

(e)          Litigation.  There is no material action, suit, proceeding or
investigation pending or, to the Company’s knowledge, currently threatened
against the Company.  The Company is not a party or subject to the provisions of
any order, writ, injunction, judgment or decree of any court or government
agency or instrumentality.  There is no action, suit, proceeding or
investigation by the Company currently pending or that the Company intends to
initiate.

 

(f)          No Conflict.  The execution, delivery and performance of this
Agreement, the Note, the Warrant, the Escrow Agreement, and the other agreements
entered into by the Company in connection with the Offering (the “Transaction
Documents”) and the consummation by the Company of the transactions contemplated
hereby and thereby will not: (i) conflict with or result in a violation of any
provision of the charter or bylaws of the Company or (ii) violate or conflict
with, or result in a breach of any provision of, or constitute a default (or an
event which with notice or lapse of time or both could become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, any material agreement, indenture, patent, patent license or
instrument to which the Company is a party, or (iii) to the knowledge of
Company, result in a violation of any law, rule, regulation, order, judgment or
decree (including federal and state securities laws and regulations and
regulations of any self-regulatory organizations to which the Company or its
securities are subject) (“Laws”) applicable to the Company or by which any
property or asset of the Company is bound or affected.  The Company is not in
violation of its charter, bylaws, or other organizational documents.  The
business of the Company is not being conducted in violation of any Law of any
governmental entity, except for possible violations which would not,
individually or in the aggregate, have a Material Adverse Effect.  Except for
filings pursuant to Regulation D of the Securities Act, and applicable state
securities laws, which have been made or will be made by the Company in the
required time thereunder, the Company is not required to obtain any consent,
authorization or order of, or make any filing or registration with, any court,
governmental agency, regulatory agency, self-regulatory organization or stock
market or any third party in order for it to execute, deliver or perform any of
its obligations under this Agreement or any Transaction Document in accordance
with the terms hereof or thereof or to issue and sell the Securities in
accordance with the terms hereof.

 

(g)          Intellectual Property.  Other than inventions of the Company whose
patent applications have yet to be filed, Schedule 3(g) to this Agreement sets
forth a complete and accurate listing of all of the Company’s patents and patent
applications (“Patents”). Except as set forth on Schedule 3(g) or as otherwise
described in the PPM, the Company owns valid title, free and clear of any Liens,
or possesses the requisite valid and current licenses or rights, free and clear
of any Liens, to use the Patents, copyrights, trademarks, service marks, trade
names, Internet domain names, technology, know-how (including trade secrets and
other unpatented and/or unpatentable proprietary rights) and other intellectual
property in connection with the conduct of its business as now operated, and to
the best of the Company’s knowledge, as presently contemplated to be operated in
the future (collectively, the “Intellectual Property”). Other than as set forth
on Schedule 3(g) to this Agreement, to the knowledge of Company, none of the
Intellectual Property is unenforceable or invalid; none of the Company has
received any notice of violation or conflict with (and none of the Company knows
of any basis for violation or conflict with) rights of others with respect to
the Intellectual Property; there are no pending or, to the Company’s knowledge,
threatened action, suit, proceeding or claim by others that allege the Company
is infringing any patent, trade secret, trademark, service mark, copyright or
other intellectual property or proprietary right. To the knowledge of Company
(i) the Company’s current and intended products, services and processes do not
violate or conflict with any intellectual property or proprietary right of any
third party; and (ii) no officer, director or employee of the Company is in or
has ever been in violation of any term of any patent non-disclosure agreement,
invention assignment agreement, or similar agreement relating to the protection,
ownership, development use or transfer of the Intellectual Property or any other
intellectual property. The Company is not in breach of, and has complied in all
material respects with all terms of, any license or other agreement relating to
the Intellectual Property. Except with respect to its subdistributorship
agreements which grant exclusivity to such subdistributors in certain
geographical regions, the Company is not subject to any non-competition or other
similar restrictions or arrangements relating to any business or service
anywhere in the world. The Company has taken reasonable steps to protect and
preserve the confidentiality of applicable Intellectual Property (“Confidential
Information”). To the knowledge of Company, all use or disclosure of
Confidential Information not owned by the Company has been pursuant to the terms
of a written agreement between the Company and the owner of such Confidential
Information, or is otherwise lawful. 

 

 5 

 

 

(h)          Patents. The pending patent applications set forth in Schedule 3(g)
(the “Pending Patents”) are being diligently prosecuted by the Company and/or
Subsidiaries. To the Company’s knowledge, there is no existing patent or
published patent application that would interfere, conflict with or otherwise
adversely affect the validity, enforcement or scope of the Pending Patents if
claims of such Pending Patents were issued in substantially the same form as
currently written. Except as set forth on Schedule 3(g), (i) no security
interests or other Liens have been created with respect to the Pending Patents;
and (ii) the Pending Patents have not been exclusively licensed to another
entity or Person.

 

(i)          Insurance. The Company and each Subsidiary maintain insurance
covering their respective properties as the Company reasonably deems adequate
and as is customary for companies engaged in similar businesses. Such insurance
protects the Company and the Subsidiaries against losses and risks to an extent
which is necessary and reasonably adequate to protect the Company and each
Subsidiary and their respective businesses and includes, but is not limited to,
reasonable directors’ and officers’ insurance coverage. None of the Company nor
any Subsidiary has reason to believe that it will not be able to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business. There is no material insurance claim made by or against the Company or
any Subsidiary pending, outstanding, or, to the knowledge of the Company,
threatened, and, to the knowledge of the Company, no facts or circumstances
exist which would reasonably be expected to give rise to any such claim, and all
due premiums in respective thereof have been paid.

 

(j)          SEC Reports. The Company has filed all reports, schedules, forms,
statements and other documents required to be filed by the Company under the
Securities Act and the Exchange Act of 1934, as amended (the “Exchange Act”),
including pursuant to Section 13(a) or 15(d) thereof, for the two years
preceding the date hereof (or such shorter period as the Company was required by
Law to file such material) (the foregoing materials, including the exhibits
thereto and documents incorporated by reference therein being collectively
referred to herein as the “SEC Reports”) on a timely basis or has received a
valid extension of such time of filing and has filed any such SEC Reports prior
to the expiration of any such extension. As of their respective dates, the SEC
Reports complied in all material respects with the requirements of the
Securities Act and the Exchange Act, as applicable, and none of the SEC Reports,
when filed, contained any untrue statement of a material fact or omitted to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading.

 

(k)          Termination of Contracts. None of the Company or any Subsidiary has
sent or received any communications regarding termination of, or intent not to
renew, any Material Agreement (as defined below) or any of the contracts or
agreements referred to or described in the Private Placement Memorandum incident
to this Offering (the “PPM”), and no such termination or non-renewal has been
threatened by the Company or any Subsidiary or, to the knowledge of the Company,
any other party to such contract or agreement.

 

(l)           Management.  As of the date of this Agreement, the Company’s Board
of Directors and named executive officers consists of the individuals identified
in the SEC Reports. 

 

 6 

 

 

(m)         Financial Statements.  The Financial Statements included in the SEC
Reports fairly present the financial condition and operating results of the
Company as of the dates, and for the periods, indicated therein, subject to
normal year-end audit adjustments.  Said financial statements have been prepared
in conformity with U.S. generally accepted accounting principles (“GAAP”)
applied on a consistent basis throughout the periods involved. Except as set
forth in the Financial Statements, the Company has no material liabilities or
obligations, contingent or otherwise, other than liabilities incurred in
connection with the consummation of the transactions contemplated under the
Offering, as described in the PPM, and those incurred in the ordinary course of
business subsequent to June 30, 2015.  Since June 30, 2015, nothing has occurred
which would have a Material Adverse Effect.

 

(n)          Financial Information and Projections.  Any financial estimates and
projections in the PPM have been prepared by management of the Company and are
the most current financial estimates and projections available by the
Company.  Although the Company does not warrant that the results contained in
such projections will be achieved, to the best of the Company’s knowledge and
belief, such projections are reasonable estimations of future financial
performance of the Company and its expected financial position, results of
operations, and cash flows for the projection period (subject to the uncertainty
and approximation inherent in any projection).  At the time they were made, all
of the material assumptions upon which the projections are based were, to the
best of the Company’s knowledge and belief, reasonable and appropriate.  Nothing
in this Section 3(n) is intended to modify or amend in any way the
representations and warranties of the Purchaser in Section 4.

 

(o)          Material Changes; Undisclosed Events, Liabilities or Developments.
None of the Company or its Subsidiaries has sustained, since the date of the
latest audited financial statements included in the PPM, any material loss or
interference with its business from fire, explosion, flood or other calamity,
whether or not covered by insurance, or from any labor dispute or court or
governmental action, order or decree. Since the respective dates as of which
information is given in the PPM and except as disclosed herein or in the PPM,
(i) there has not been any change in the share capital of the Company or any
Subsidiary and none of the Company or any Subsidiary has declared any dividends
or other distribution of cash or property to shareholders and none the Company
nor any Subsidiary has entered into any agreement to purchase, redeem or any
other agreement with respect to its capital stock, including the issuance of
capital stock to the officers and directors of the Company and any Subsidiary;
(ii) the Company has not incurred any liabilities (contingent or otherwise)
other than trade payables and accrued expenses incurred in the ordinary course
of business consistent with past practice; (iii) the Company has not altered its
method of accounting; and (iv) there has not been any material adverse change,
or any development involving a prospective material adverse change, in or
affecting the general affairs, management, financial position, shareholders’
equity, results of operations or prospects of the Company and its Subsidiaries,
taken as a whole (a “Material Adverse Effect”). The Company does not have
pending before the Securities and Exchange Commission (the “Commission”) any
request for confidential treatment of information. Except for the issuance of
the Securities contemplated by this Agreement and the transactions disclosed
herein or in the PPM, no event, liability, fact, circumstance, occurrence or
development has occurred or exists or is reasonably expected to occur or exist
with respect to the Company or its Subsidiaries or their respective businesses,
prospects, properties, operations, assets or financial condition that would be
required to be disclosed by the Company under applicable securities laws at the
time this representation is made or deemed made that has not been publicly
disclosed at least one trading day prior to the date that this representation is
made.

 

(p)          Labor Relations. There are no private, regulatory or governmental
inquiry, action, suit, proceeding, litigation, claim, arbitration or
investigation pending before any Governmental Authority (as defined below) of
competent jurisdiction (each, an “Action”) pending or, to the knowledge of the
Company, threatened involving the Company or any Subsidiary and any of their
respective employees or former employees (with respect to their status as an
employee or former employee, as applicable) including any harassment,
discrimination, retaliatory act or similar claim. To the Company’s knowledge,
since December 31, 2012, there has been: (i) no labor union organizing or
attempting to organize any employee of the Company or any of its Subsidiaries
into one or more collective bargaining units with respect to their employment
with the Company or any of its Subsidiaries; and (ii) no labor dispute, strike,
work slowdown, work stoppage or lock out or other collective labor action by or
with respect to any employees of the Company or any of its Subsidiaries pending
with respect to their employment with the Company or any of its Subsidiaries or
threatened against the Company or any of its Subsidiaries. Neither the Company
nor any of its Subsidiaries is a party to, or bound by, any collective
bargaining agreement or other agreement with any labor organization applicable
to the employees of the Company or any of its Subsidiaries and no such agreement
is currently being negotiated. To the knowledge of the Company, the Company and
its Subsidiaries (i) are in compliance in all material respects with all
applicable Laws respecting employment and employment practices, terms and
conditions of employment, health and safety and wages and hours, including Laws
relating to discrimination, disability, labor relations, hours of work, payment
of wages and overtime wages, pay equity, immigration, workers compensation,
working conditions, employee scheduling, occupational safety and health, family
and medical leave, and employee terminations, and have not received written
notice, or any other form of notice, that there is any Action involving unfair
labor practices against the Company or any of its Subsidiaries pending, (ii) are
not liable for any material arrears of wages or any material penalty for failure
to comply with any of the foregoing, and (iii) are not liable for any material
payment to any trust or to any Governmental Authority, with respect to
unemployment compensation benefits, Taxes, social security or other benefits or
obligations for employees, independent contractors or consultants (other than
routine payments to be made in the ordinary course of business and consistent
with past practice). Except as would not result in any material liability to the
Company or any Subsidiary, there are no Actions pending or, to the knowledge of
the Company, threatened against the Company or any Subsidiary brought by or on
behalf of any applicant for employment, any current or former employee, any
Person alleging to be a current or former employee, or any Governmental
Authority, relating to any such Law, or alleging breach of any express or
implied contract of employment, wrongful termination of employment, or alleging
any other discriminatory, wrongful or tortious conduct in connection with the
employment relationship.

 

 7 

 

 

(q)          [Reserved]

 

(r)          Compliance. None of the Company or any Subsidiary is (i) in
material breach of or in default under any Laws of the United States, or any
other jurisdiction where it was incorporated or operates, (ii) in breach of or
in default under any approval, consent, waiver, authorization, exemption,
permission, endorsement or license granted by any court or governmental agency
or body or any stock exchange authorities (each a “Governmental Authority”) in
the United States or any other jurisdiction in which it was incorporated or
operates, (iii) in violation of its constituent documents or (iv) in default in
the performance or observance of any obligation, agreement, covenant or
condition contained in any indenture, mortgage, deed of trust, loan agreement,
lease or other agreement or instrument to which it is a party or by which it or
any of its properties may be bound except, with respect to (i), (ii) or (iv),
where any default would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

 

(s)          Licenses and Permits. Except as set forth on Schedule 3(s), the
Company and its Subsidiaries possess all certificates, authorizations, consents,
approvals, orders, licenses and permits issued by the appropriate federal,
state, national and foreign regulatory authorities (collectively, the “Material
Permits”) and any other state, federal, national and foreign agencies or bodies
engaged in the regulation of waste management, the processing of “big data” or
the “Internet of things” that are necessary to conduct their respective
businesses as they are currently being conducted and as they are proposed to be
conducted except where any failure to do so would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. All of such
Material Permits are valid and in full force and effect, except where the
invalidity of such Permits or the failure to be in full force and effect,
individually or in the aggregate, would not have a Material Adverse Effect.
There is no pending or, to the knowledge of the Company, threatened action,
suit, proceeding or investigation that individually or in the aggregate would
reasonably be expected to lead to the revocation, modification, termination,
suspension or any other impairment of the rights of the holder of any such
Material Permit which revocation, modification, termination, suspension or other
impairment would have a material adverse effect on the Company and its
subsidiaries, taken as a whole. Such Material Permits contain no material
restrictions or conditions not described in the PPM. None of the Company or any
Subsidiary has a reasonable basis to believe that any regulatory body is
considering modifying, suspending or revoking any such Material Permit and each
of the Company and each Subsidiary is in material compliance with the provisions
of all such Material Permits.

 

(t)          Regulatory Matters. Except as described in the PPM, the Company and
each of its subsidiaries: (A) are and at all times have been in material
compliance with all statutes, rules and regulations applicable to the ownership,
testing, development, manufacture, assembly, use, distribution, marketing,
labeling, promotion, sale, offer for sale, storage, import, export or disposal
of any product sold, under development, manufactured or distributed by the
Company or any subsidiary (“Applicable Regulatory Laws”); (B) have not received
any notice of adverse finding, warning letter, or other correspondence or
written notice from any federal, state, local, national or foreign governmental
or regulatory authority alleging or asserting material noncompliance with any
Applicable Regulatory Laws or any licenses, certificates, approvals, clearances,
authorizations, permits and supplements or amendments thereto required by any
such Applicable Regulatory Laws (“Authorizations”); (C) possess all material
Authorizations and such Authorizations are valid and in full force and effect
and neither the Company nor any subsidiary is in material violation of any term
of any such Authorizations; (D) have not received written notice of any
proceeding, hearing, enforcement, investigation, arbitration or other action
from any federal, state, local, national or foreign governmental or regulatory
authority or third party alleging that any product, operation or activity is in
material violation of any Applicable Regulatory Laws or Authorizations and has
no knowledge that any federal, state, local, national or foreign governmental or
regulatory authority or third party is considering any such proceeding, hearing,
enforcement, investigation, arbitration or other action; (E) have not received
written notice that any federal, state, local, national or foreign governmental
or regulatory authority has taken, is taking or intends to take action to limit,
suspend, modify or revoke any material Authorizations and has no knowledge that
any federal, state, local, national or foreign governmental or regulatory
authority is considering such action; and (F) have filed, obtained, maintained
or submitted all reports, documents, forms, notices, applications, records,
claims, submissions and supplements or amendments as required by any Applicable
Regulatory Laws or Authorizations except where the failure to file such reports,
documents, forms, notices, applications, records, claims, submissions and
supplements or amendments would not result in a Material Adverse Effect, and
that all such reports, documents, forms, notices, applications, records, claims,
submissions and supplements or amendments were materially complete and correct
on the date filed (or were corrected or supplemented by a subsequent
submission).

 

 8 

 

 

(u)          Tax Matters.  The Company has made or filed all federal, state and
foreign income and all other tax returns, reports and declarations required by
any jurisdiction to which it is subject and has paid all taxes and other
governmental assessments and charges, shown or determined to be due on such
returns, reports and declarations, except those being contested in good faith
and has set aside on its books provisions reasonably adequate for the payment of
all taxes for periods subsequent to the periods to which such returns, reports
or declarations apply.  All such tax returns and reports filed on behalf of the
Company were complete and correct and were prepared in good faith without
willful misrepresentation.  There are no unpaid taxes in any material amount
claimed to be due by the taxing authority of any jurisdiction, and the officers
of the Company know of no basis for any such claim.  The Company has not
executed a waiver with respect to the statute of limitations relating to the
assessment or collection of any foreign, federal, state or local tax. Except as
disclosed on Schedule 3(u), the Company has not received notice that any of its
tax returns is presently being audited by any taxing authority.

 

(v)         Certain Transactions.  Except as set forth on Schedule 3(v) to this
Agreement, none of the officers or directors of the Company or any Subsidiary
and none of the employees or consultants of the Company or any Subsidiary
(including his/her spouse, infant children, any company or undertaking in which
he/she holds a controlling interest) is presently a party to any transaction
with the Company or any Subsidiary (other than for services as employees,
consultants, officers and directors), including any contract, agreement or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, providing for the borrowing of
money from or lending of money to or otherwise requiring payments to or from any
officer, director or such employee, consultant or any entity in which any
officer, director, or any such employee or consultant has a substantial interest
or is an officer, director, trustee, stockholder, member or partner other than
for (i) payment of salary or consulting fees for services rendered, (ii)
reimbursement for expenses incurred on behalf of the Company and (iii) other
employee benefits, including stock option under any stock option plan of the
Company. Except as set forth on Schedule 3(v), there are no material
relationships or transactions between the Company and/or a Subsidiary on the one
hand and the Company’s affiliates, officers and directors or their shareholders,
customers or suppliers on the other hand which, although required to be
disclosed, are not disclosed in the PPM.

 

(w)          Material Agreements.  Except as disclosed on Schedule 3(w) to this
Agreement (each contract, agreement, commitment or understanding disclosed on
Schedule 3(w) being hereinafter referred to as a “Material Agreement”)) or as
contemplated by this Agreement or any Transaction Document, there are no
agreements, understandings, commitments, instruments, contracts, employment
agreements, proposed transactions or judgments to which the Company is a party
or by which it is bound which may involve obligations (contingent or otherwise),
or a related series of obligations (contingent or otherwise), of or to, or
payments, or a related series of payments, by or to the Company in excess of
$250,000 in any one year.  All Material Agreements are in full force and effect
and constitute legal, valid and binding obligations of the Company, and to the
Company’s knowledge, the other parties thereto, and are enforceable in
accordance with their respective terms.  Neither the Company nor any person is
in default under the terms of any Material Agreement, and no circumstance exists
that would, with the giving of notice or the passage of time, constitute a
default under any Material Agreement.

 

 9 

 

 

(x)          Title to Assets.  The Company has good and marketable title to all
real and personal property owned by it that is material to the business of the
Company, in each case free and clear of all liens and encumbrances, except
those, if any, included on Schedule 3(x) or incurred in the ordinary course of
business consistent with past practice.  Any real property and facilities held
under lease by the Company are held by it under valid, subsisting and
enforceable leases (subject to laws of general application relating to
bankruptcy, insolvency, reorganization, or other similar laws affecting
creditors’ rights generally and other equitable remedies) with which the Company
is in compliance in all material respects.

 

(y)          Subsidiaries; Joint Ventures.  Except for the subsidiaries
described in Schedule 3(a), the Company has no subsidiaries and (i) does not
otherwise own or control, directly or indirectly, any other Person and (ii) does
not hold equity interests, directly or indirectly, in any other Person. Except
as otherwise disclosed herein or in the PPM, the Company is not a participant in
any joint venture, partnership, or similar arrangement material to its
business.  

 

(z)          Sarbanes-Oxley; Internal Accounting Controls. The Company and the
Subsidiaries are in material compliance with any and all applicable requirements
of the Sarbanes-Oxley Act of 2002 that are effective as of the date hereof, and
any and all applicable rules and regulations promulgated by the Commission
thereunder that are effective as of the date hereof and as of the applicable
Closing Date. As disclosed in the SEC Reports, the Company and the Subsidiaries
do not maintain a system of internal accounting controls sufficient to provide
reasonable assurance that: (i) transactions are executed in accordance with
management’s general or specific authorizations, (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
GAAP and to maintain asset accountability, (iii) access to assets is permitted
only in accordance with management’s general or specific authorization, and (iv)
the recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. The disclosure controls and procedures (as defined in Exchange Act
Rules 13a-15(e) and 15d-15(e)) for the Company and the Subsidiaries are not
effective to ensure that information required to be disclosed by the Company in
the reports it files or submits under the Exchange Act is recorded, processed,
summarized and reported, within the time periods specified in the Commission’s
rules and forms. The Company’s certifying officers have evaluated the
effectiveness of the disclosure controls and procedures of the Company and the
Subsidiaries as of the end of the period covered by the most recently filed
periodic report under the Exchange Act (such date, the “Evaluation Date”). The
Company presented in its most recently filed periodic report under the Exchange
Act the conclusions of the certifying officers about the effectiveness of the
disclosure controls and procedures based on their evaluations as of the
Evaluation Date. Since the Evaluation Date, there have been no changes in the
internal control over financial reporting (as such term is defined in the
Exchange Act) of the Company and its Subsidiaries that have materially affected,
or is reasonably likely to materially affect, the internal control over
financial reporting of the Company and its Subsidiaries. Neither the Company’s
Board of Directors nor its internal auditors have recommended that the Company
review or investigate, (i) adding to, deleting, changing the application of, or
changing the Company’s disclosure with respect to, any of the Company’s material
accounting policies; (ii) any matter which could result in a restatement of the
Company’s financial statements for any annual or interim period during the
current or prior three fiscal years; or (iii) any significant deficiency,
material weakness, change in internal controls or fraud involving management or
other employees who have a significant role in internal controls.

 

(aa)         Disclosure. The Company understands and confirms that the Purchaser
will rely on the representations and warranties contained herein in effecting
transactions in securities of the Company. All of the disclosure furnished by or
on behalf of the Company to the Purchaser regarding the Company and its
Subsidiaries, their respective businesses and the transactions contemplated
hereby, including the PPM and the disclosure schedules to this Agreement, taken
as a whole, is true and correct and does not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements made therein, in light of the circumstances under which they were
made, not misleading. The press releases disseminated by the Company during the
twelve months preceding the date of this Agreement taken as a whole do not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading. The Company acknowledges and agrees that no Purchaser makes or has
made any representations or warranties with respect to the transactions
contemplated hereby other than those specifically set forth in Section 4 hereof.

 

 10 

 

 

(bb)         Solvency. Based on the consolidated financial condition of the
Company as of the applicable Closing Date, after giving effect to the receipt by
the Company of the proceeds from the sale of the Securities hereunder
representing the Minimum Amount, the fair saleable value of the Company’s assets
exceeds the amount that will be required to be paid on or in respect of the
Company’s existing debts and other liabilities (including known contingent
liabilities) as they mature, (ii) the Company’s assets do not constitute
unreasonably small capital to carry on its business as now conducted and as
proposed to be conducted including its capital needs taking into account the
particular capital requirements of the business conducted by the Company,
consolidated and projected capital requirements and capital availability thereof
and (iii) the current cash flow of the Company, together with the proceeds the
Company would receive, were it to liquidate all of its assets, after taking into
account all anticipated uses of the cash, would be sufficient to pay all amounts
on or in respect of its liabilities when such amounts are required to be paid.
The Company does not intend to incur debts beyond its ability to pay such debts
as they mature (taking into account the timing and amounts of cash to be payable
on or in respect of its debt). The Company has no knowledge of any facts or
circumstances which lead it to believe that it will file for reorganization or
liquidation under the bankruptcy or reorganization laws of any jurisdiction
within one year from the applicable Closing Date. Schedule 3(bb) sets forth as
of the date hereof all outstanding secured and unsecured Indebtedness of the
Company or any Subsidiary, or for which the Company or any Subsidiary has
commitments. For the purposes of this Agreement, “Indebtedness” means (x) any
liabilities for borrowed money or amounts owed in excess of $50,000 (other than
trade accounts payable incurred in the ordinary course of business), (y) all
guaranties, endorsements and other contingent obligations in respect of
indebtedness of others, whether or not the same are or should be reflected in
the Company’s consolidated balance sheet (or the notes thereto), except
guaranties by endorsement of negotiable instruments for deposit or collection or
similar transactions in the ordinary course of business; and (z) the present
value of any lease payments in excess of $50,000 due under leases required to be
capitalized in accordance with GAAP. Neither the Company nor any Subsidiary is
in default with respect to any Indebtedness.

 

(cc)         Environmental. The Company and each Subsidiary and their respective
properties, assets and operations are in compliance in all material respects
with and hold all permits, authorizations and approvals required under
Environmental Laws (as defined below). There are no past, present or reasonably
anticipated future events, conditions, circumstances, activities, practices,
actions, omissions or plans that could reasonably be expected to give rise to
any material costs or liabilities to the Company or any Subsidiary under, or to
interfere with or prevent compliance by any of the Company or a Subsidiary with,
Environmental Laws. None of the Company or any Subsidiary (i) is the subject of
any investigation, (ii) has received any notice or claim, (iii) is a party to or
affected by any pending or threatened action, suit, investigation or proceeding,
(iv) is bound by any judgment, decree or order or (v) has entered into any
agreement, in each case relating to any alleged violation of any Environmental
Law or any actual or alleged release or threatened release or cleanup at any
location of any Hazardous Materials (as defined below), except where (i), (ii),
(iii) and (iv) would not, individually or in the aggregate, have a Material
Adverse Effect. As used herein, “Environmental Law” means any national,
provincial, municipal or other local or foreign law, statute, ordinance, rule,
regulation, order, notice, directive, decree, judgment, injunction, permit,
license, authorization or other binding requirement, or common law, relating to
health, safety or the protection, cleanup or restoration of the environment or
natural resources, including those relating to the distribution, processing,
generation, treatment, storage, disposal, transportation, other handling or
release or threatened release of Hazardous Materials, and “Hazardous Materials”
means any material (including, without limitation, pollutants, contaminants,
hazardous or toxic substances or wastes) that is regulated by or may give rise
to liability under any Environmental Law.

 

(dd)         Fundamental Transaction. None of the Company nor any Subsidiary is
currently a party to any memorandum of understanding, letter of intent,
definitive agreement or any similar agreements with respect to a merger or
consolidation or a material acquisition or disposition of assets, technologies,
business units or businesses.

 

(ee)         Forward-Looking Statements. Each “forward-looking statement”
(within the meaning of Section 27A of the Securities Act or Section 21E of the
Exchange Act) contained in the SEC Reports and the PPM has been made or
reaffirmed with a reasonable basis and in good faith.

 

(ff)         Office of Foreign Assets Control. Neither the Company nor any
Subsidiary nor, to the Company’s knowledge, any director, officer, agent,
employee or affiliate of the Company or any Subsidiary is currently subject to
any U.S. sanctions administered by the Office of Foreign Assets Control of the
U.S. Treasury Department.

 

 11 

 

 

(gg)         U.S. Real Property Holding Corporation. The Company is not and has
never been a U.S. real property holding corporation within the meaning of
Section 897 of the Internal Revenue Code of 1986, as amended, and the Company
shall so certify upon Purchaser’s request.

 

(hh)         Bank Holding Company Act. Neither the Company nor any of its
Subsidiaries or Affiliates is subject to the Bank Holding Company Act of 1956,
as amended (the “BHCA”) and to regulation by the Board of Governors of the
Federal Reserve System (the “Federal Reserve”). Neither the Company nor any of
its Subsidiaries or affiliates owns or controls, directly or indirectly, five
percent (5%) or more of the outstanding shares of any class of voting securities
or twenty-five percent or more of the total equity of a bank or any entity that
is subject to the BHCA and to regulation by the Federal Reserve. Neither the
Company nor any of its Subsidiaries or affiliates exercises a controlling
influence over the management or policies of a bank or any entity that is
subject to the BHCA and to regulation by the Federal Reserve.

 

(ii)          Money Laundering. The operations of the Company and its
Subsidiaries are and have been conducted at all times in compliance with
applicable financial record-keeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, as amended, applicable money
laundering statutes and applicable rules and regulations thereunder
(collectively, the “Money Laundering Laws”), and no action, suit, investigation
or proceeding by or before any court or governmental agency, authority or body
or any arbitrator involving the Company or any Subsidiary with respect to the
Money Laundering Laws is pending or, to the knowledge of the Company or any
Subsidiary, threatened.

 

(jj)          Investment Company. The Company is not, and is not an affiliate
of, and immediately after receipt of payment for the Securities, will not be or
be an affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended. The Company shall conduct its business in a
manner so that it will not become an “investment company” subject to
registration under the Investment Company Act of 1940, as amended.

 

(kk)        Registration Rights. Except as set forth on Schedule 3(kk), there
are no contracts, agreements or understandings between the Company and any
Person granting such Person the right to require the Company to file a
registration statement under the Securities Act with respect to any securities
of the Company owned or to be owned by such Person or to require the Company to
include such securities in the securities registered pursuant to a registration
statement or in any securities being registered pursuant to any other
registration statement filed by the Company under the Securities Act.

 

(ll)           No General Solicitation. Neither the Company nor any person
participating on the Company’s behalf in the transactions contemplated hereby
has conducted any “general solicitation,” as such term is defined in Regulation
D promulgated under the Securities Act, with respect to any securities offered
in the Offering.

 

(mm)       No Integrated Offering.  Neither the Company, nor any of its
affiliates, nor any person acting on its or their behalf, has directly or
indirectly made any offers or sales in any security or solicited any offers to
buy any security under circumstances that would require registration under the
Securities Act of the issuance of the Securities.  The issuance of the
Securities will not be integrated (as defined in Rule 502 of the Securities Act)
with any other issuance of the Company’s securities (past, current or future)
that would require registration under the Securities Act of the issuance of the
Securities.  

 

(nn)         No Brokers.  The Company has taken no action which would give rise
to any claim by any person for brokerage commissions, transaction fees or
similar payments relating to this Agreement or the transactions contemplated
hereby, other than to the Placement Agent, whose fee is described in Section
2(e).

 

(oo)         Offering.  Subject to the accuracy of the Purchaser’s
representations and warranties in Section 4 of this Agreement, and the accuracy
of the other Purchasers’ representations and warranties in their respective
Securities Purchase Agreements, the offer, sale and issuance of the Securities
in the Offering constitute transactions exempt from the registration
requirements of Section 5 of the Securities Act and from the registration or
qualification requirements of applicable state securities laws, and neither the
Company nor any authorized agent acting on its behalf will take any action
hereafter that would cause the loss of such exemption.

 

 12 

 

 

(pp)          Risks Related to the Company and the Offering.  An investment in
the Securities involves a high degree of risk and uncertainty.  The PPM includes
information about the material risks faced by the Company, however, they may not
be the only risks.  Additional unknown risks or risks that the Company currently
considers to be immaterial may also impair the Company’s business
operations.  If any of the events or circumstances described in the PPM actually
occurs, the Company’s business, financial condition or results of operations
could suffer.

 

4.           Purchaser Acknowledgements and Representations.  In connection with
the purchase of the Securities, Purchaser represents and warrants as of the
Closing Date applicable to the Purchaser and/or acknowledges, to the Company,
the following:

 

(a)          Acceptance.  The Company may accept or reject this Agreement and
the number of Securities subscribed for hereunder, in whole or in part, in its
sole and absolute discretion.  The Company has no obligation to issue any of the
Securities to any person who is a resident of a jurisdiction in which the
issuance of the Securities would constitute a violation of federal or state
securities laws.

 

(b)          Irrevocability.  This Agreement is and shall be irrevocable, except
that the Purchaser shall have no obligations hereunder to the extent that this
Agreement is rejected by the Company.

 

(c)          Binding.  This Agreement and the rights, powers and duties set
forth herein shall be binding upon the Purchaser, the Purchaser’s heirs, estate,
legal representatives, successors and assigns and shall inure to the benefit of
the Company, its successors and assigns.

 

(d)          No Governmental Review.  No federal or state agency has made any
finding or determination as to the fairness of the Offering for investment, or
any recommendation or endorsement of the Securities.

 

(e)          No Voting Rights.  Unless and until the Warrant is exercised or the
Note is converted and the Common Stock issued, the Purchaser is not entitled to
voting rights for the shares of Common Stock underlying the Notes and
Warrants.  

 

(f)          Professional Advice; Investment Experience.  The Company has made
available to the Purchaser, or to the Purchaser’s attorney, accountant or
representative, all documents that the Purchaser has requested, and the
Purchaser has requested all documents and other information that the Purchaser
has deemed necessary to consider respecting an investment in the Company.  The
Company has provided answers to all questions concerning the Offering and an
investment in the Company.  The Purchaser has carefully considered and has, to
the extent the Purchaser believes necessary, discussed with the Purchaser’s
professional technical, legal, tax and financial advisers and his/her/its
representative (if any) the suitability of an investment in the Company for the
Purchaser’s particular tax and financial situation.  All information the
Purchaser has provided to the Company concerning the Purchaser and the
Purchaser’s financial position is, to Purchaser’s knowledge, correct and
complete as of the date set forth below, and if there should be any material
adverse change in such information prior to the acceptance of this Agreement by
the Company, the Purchaser will immediately provide such information to the
Company.  The Purchaser has such knowledge, skill, and experience in technical,
business, financial, and investment matters so that he/she/it is capable of
evaluating the merits and risks of an investment in the Securities.  To the
extent necessary, the Purchaser has retained, at his/her/its own expense, and
relied upon, appropriate professional advice regarding the technical,
investment, tax, and legal merits and consequences of this Agreement and owning
the Securities.  The Purchaser acknowledges and understands that the proceeds
from the sale of the Securities will be used as described in Section 5(c).

 

 13 

 

 

(g)          Brokers and Finders; Placement Agent Services.  Section 2(e)
includes information regarding the compensation to be paid to the Placement
Agent for various services rendered or to be rendered to the Company.

 

(h)          Investment Purpose.  Purchaser is purchasing the Securities for
investment for his, her or its own account only and not with a view to, or for
resale in connection with, any “distribution” thereof within the meaning of the
Securities Act in violation of such act.  Purchaser further represents that
he/she/it does not presently have any contract, undertaking, agreement or
arrangement with any person to sell, transfer or grant participations to such
person or to any third person, with respect to any of the Securities.  If the
Purchaser is an entity, the Purchaser represents that it has not been formed for
the specific purpose of acquiring the Securities.  Purchaser acknowledges that
an investment in the Securities is a high-risk, speculative investment.

 

 (i)          Reliance on Exemptions.  Purchaser understands that the Securities
are being offered and sold to it in reliance upon specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying upon the truth and accuracy of, and the Purchaser’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of Purchaser set forth herein and in Exhibit A or Exhibit B,
as applicable, in order to determine the availability of such exemptions and the
eligibility of the Purchaser to acquire the Securities.

 

(j)          Restricted Securities.  Purchaser understands that the Securities
are “restricted securities” under applicable Securities Laws and that, pursuant
to these laws, Purchaser must hold the Securities indefinitely unless they are
registered with the Commission and qualified by state authorities, or an
exemption from such registration and qualification requirements is
available.  Purchaser acknowledges that the Company has no obligation to
register or qualify the Securities or Common Stock underlying the Securities for
resale.  

 

(k)          Professional Advice.  The Company has not received from its legal
counsel, accountants or professional advisors any independent valuation of the
Company or any of its equity securities, or any opinion as to the fairness of
the terms of the Offering or the adequacy of disclosure of materials pertaining
to the Company or the Offering.

 

(l)          Risk of Loss.  The Purchaser has adequate net worth and means of
providing for his/her/its current needs and personal contingencies to sustain a
complete loss of the investment in the Securities at the time of investment, and
the Purchaser has no need for liquidity in the investment in the
Securities.  The Purchaser understands that an investment in the Securities is
highly risky and that he/she/it could suffer a complete loss of his/her/its
investment.

 

(m)        Information.  The Purchaser understands that any plans, estimates and
projections, provided by or on behalf of the Company, involve significant
elements of subjective judgment and analysis that may or may not be correct;
that there can be no assurance that such plans, projections or goals will be
attained; and that any such plans, projections and estimates should not be
relied upon as a promise of the future performance of the Company.  The
Purchaser acknowledges that neither the Company, the Placement Agent nor anyone
acting on the Company’s behalf makes any warranty, express or implied, as to the
accuracy or correctness of any such plans, estimates and projections, and there
are no assurances that such plans, estimates and projections will be
achieved.  The Purchaser understands that the Company’s technology and products
are new, and not all of the technology and/or products may be tested and
commercialized, and that there is no guarantee that the technology and products
will be commercially successful.  The Purchaser understands that all of the
risks associated with the technology are not now known.  Before investing in the
Offering, the Purchaser has been given the opportunity to ask questions of the
Company about the technology and the Company’s business and the Purchaser has
received answers to those questions.

 

(n)        Authorization; Enforcement.  Each Transaction Document to which a
Purchaser is a party: (i) has been duly and validly authorized, (ii) has been
duly executed and delivered on behalf of the Purchaser, and (iii) will
constitute, upon execution and delivery by the Purchaser thereof and the
Company, the valid and binding agreements of the Purchaser enforceable in
accordance with their terms, except to the extent limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other laws of general
application affecting enforcement of creditors’ rights and general principles of
equity that restrict the availability of equitable or legal remedies.

 

 14 

 

 

(o)          Residency.  If the Purchaser is an individual, then Purchaser
resides in the state or province identified in the address of such Purchaser set
forth in the Purchaser Questionnaire; if the Purchaser is a partnership,
corporation, limited liability company or other entity, then the office or
offices of the Purchaser in which its principal place of business is identified
in the address or addresses of the Purchaser set forth in the Purchaser
Questionnaire.

 

(p)          Communication of Offer. The Purchaser was contacted by either the
Company or the Placement Agent with respect to a potential investment in the
Securities.  The Purchaser is not purchasing the Securities as a result of any
“general solicitation” or “general advertising,” as such terms are defined in
Regulation D of the Securities Act, which includes, but is not limited to, any
advertisement, article, notice or other communication regarding the Securities
published in any newspaper, magazine or similar media or on the internet or
broadcast over television, radio or the internet or presented at any seminar or
any other general solicitation or general advertisement.

 

(q)          No Conflicts.  The execution, delivery and performance by the
Purchaser of this Agreement and the consummation by the Purchaser of the
transactions contemplated hereby will not (i) result in a violation of the
organizational documents of the Purchaser (if the Purchaser is an entity),
(ii) conflict with, or constitute a default (or an event which with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which the Purchaser is a party, or
(iii) result in a violation of any law, rule, regulation, order, judgment or
decree (including federal and state securities laws) applicable to the
Purchaser.

 

(r)          Organization.  If the Purchaser is an entity, it is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization with the requisite corporate or partnership power and authority to
enter into and to consummate the transactions contemplated by the applicable
Transaction Documents and otherwise to carry out its obligations hereunder and
thereunder.  If the Purchaser is an entity, the execution, delivery and
performance by the Purchaser of the transactions contemplated by this Agreement
have been duly authorized by all necessary corporate or, if the Purchaser is not
a corporation, such partnership, limited liability company or other applicable
like action, on the part of the Purchaser.

 

(s)          PPM. The Purchaser has received a copy of the PPM, has had an
opportunity to review and evaluate the disclosure in the PPM, and does not have
any questions or requests for additional information.

 

(t)          No Other Representations.  Other than the representations and
warranties contained in the Transaction Documents, the Purchaser has not
received and is not relying on any representation, warranties or assurances as
to the Company, its business or its prospects from the Company or any other
person or entity.

 

5.           Covenants.

 

(a)          As long as a Note is outstanding, without the written consent of
the holders of an aggregate majority of the principal amount of the Notes then
outstanding, the Company will not, and will not permit any of its Subsidiaries
to, directly or indirectly, undertake the following:

 

(i)          increase or decrease the authorized number of shares of the
Company’s capital stock, except in connection with a reverse stock split
required for the Listing or as is required to ensure that the Company has
reserved a sufficient number of shares of Common Stock to issue upon conversion
of the Notes and exercise of the Warrants;

 

(ii)         take any action that results in the distribution of a dividend or
the repurchase or redemption of any shares of capital stock (other than pursuant
to equity incentive agreements with service providers giving the Company the
right to repurchase shares at the lower of cost or fair market value upon the
termination of services);

 

 15 

 

 

(iii)        amend any provision of the Company’s Certificate of Incorporation
or bylaws, except in order to increase or decrease the Company’s capital stock
as permitted in Section 5(a)(i) above;

 

(iv)        take any action that results in a security interest being placed on
all or substantially all of the Company’s assets or Intellectual Property;

 

(v)         enter into any material new line of business or material change to
the Company’s existing line of business, which existing business is understood
to cover environmental technologies, as well as data measurement, collection and
presentation from industrial equipment;

 

(vi)        replace the Company’s Chief Executive Officer or other senior
executive officers, except in the event of their respective death, disability,
incapacity or retirement;

 

(vii)       sell, transfer, pledge, dispose of, license or enter into any
exclusive distribution or exclusive partnership agreement related to any of the
Intellectual Property rights of the Company or other Company assets, other than
in the ordinary course of business (it being understood that entering into
exclusive sub-distribution agreements in the nature of those disclosed in the
PPM are in the ordinary course of business);

 

(viii)      acquire any business (whether by stock or asset purchase, merger,
consolidation or otherwise) in excess of $2,500,000 in aggregate purchase price;

 

(ix)         enter into an agreement to issue, or issue, any debt, equity or
other securities of the Company that is pari passu or senior to the Notes, or
modify to the same effect any of the foregoing which may be outstanding (unless
any such modification is no less favorable to the Company than those currently
outstanding), except for customary trade financing, mortgages, leases, or other
commercial financing activities or any stock option or incentive compensation
plans;

 

(x)          engage in any transactions with affiliates (for purposes of this
subparagraph (xv), the term “affiliates” refers to the officers, directors and
holders of 10% or more of the Company’s common stock) except in connection with
the Company’s lease from BioHitech Realty LLC;

 

(xi)         liquidate, enter into bankruptcy, dissolve or wind-up its business
and affairs; or

 

(xii)       enter into any Equity Line of Credit or similar agreement, or any
issuance or agreement to issue any floating or Variable Rate Securities (as
defined below) or any of the foregoing or equity with price reset rights. For
purposes hereof, “Equity Line of Credit” shall include any transaction involving
a written agreement between the Company and an investor or underwriter whereby
the Company has the right to “put” its securities to the investor or underwriter
over an agreed period of time and at an agreed price or price formula, and
“Variable Rate Securities” shall include: (A) any debt or equity securities
which are convertible into, exercisable or exchangeable for, or carry the right
to receive additional shares of Common Stock or with a fixed conversion,
exercise or exchange price that is subject to being reset at some future date at
any time after the initial issuance of such debt or equity security, and (B) any
amortizing convertible security which amortizes prior to its maturity date,
where the Company is required or has the option to (or any investor in such
transaction has the option to require the Company to) make such amortization
payments in shares of Common Stock.

 

 16 

 

 

(b)          Until the later of (i) the repayment of the Notes in full and (ii)
the exercise of all Warrants on or prior to their expiration, the Company
covenants to maintain the registration of its Common Stock under Section 12(b)
or 12(g) of the Exchange Act and to timely file (or obtain extensions in respect
thereof and file within the applicable grace period) all reports required to be
filed by the Company after the date hereof pursuant to Section 13 or 15(d) the
Exchange Act with the Commission even if the Company is not then subject to the
reporting requirements of Section 13 or 15(d) the Exchange Act. If at any time
Rule 144 (as defined below) is not available with respect to the Shares or the
shares of Common Stock underlying the Warrants or Notes due to the Company’s
failure to remain current with its reporting obligations under the Exchange Act
(“Public Information Failure”), then the Company shall pay in cash by wire
transfer of immediately available funds an amount per month equal to 1% of the
aggregate VWAP of all of the Shares or shares of Common Stock underlying the
Warrants or Notes which are not able to be delivered to the holder thereof
without legend because of such Public Information Failure. Such Public
Information Failure payments shall continue until such time as the Shares or
shares of Common Stock underlying the Warrants or Notes, as the case may be, are
able to be delivered without legend (to be pro-rated for any periods which are
less than one month). As used herein, “Rule 144” means Rule 144 promulgated by
the Commission under the Securities Act, as such rule may be amended from time
to time, or any other similar or successor rule or regulation of the Commission
that may at any time permit the Purchasers to sell securities of the Company to
the public without registration, and “VWAP” means, for any date, the price
determined by the first of the following clauses that applies: (a) the daily
volume weighted average price of the Common Stock for such date (or the nearest
preceding date) on The Nasdaq Stock Market or NYSE MKT, (b) if the Common Stock
is not then listed or quoted for trading on The Nasdaq Stock Market or NYSE MKT,
the OTCQB or such other quotation system or association, (c) and if prices for
the Common Stock are not then reported in or by any of the foregoing, in the
“Pink Sheets” published by Pink OTC Markets, Inc. (or a similar organization or
agency succeeding to its functions of reporting prices), the most recent bid
price per share of the Common Stock so reported, or (d) in all other cases, the
fair market value of a share of Common Stock as determined by an independent
appraiser selected in good faith by the holders of a majority in interest of the
Securities then outstanding and reasonably acceptable to the Company, the fees
and expenses of which shall be paid by the Company.

 

(c)          The Company covenants and agrees that it will use the net proceeds
from the Offering as set forth in the PPM.

 

(d)          The shares of Common Stock or securities convertible into or
exercisable for shares of Common Stock which are held by any of the Company’s
officers and directors and employees of the Company who own more than 1% of the
outstanding and issued shares of the Company will be locked up until 6 months
following the Final Closing Date.

 

6.           Restrictive Legends and Stop-Transfer Orders.

 

(a)          Legends.  The certificate or certificates representing each of the
Securities shall bear a legend substantially to the following effect (as well as
any legends required by applicable state corporate law or federal or state
securities laws):

 

  (i) THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY
STATE.  THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED, OR HYPOTHECATED OR
OTHERWISE DISPOSED OF IN THE ABSENCE OF A REGISTRATION STATEMENT IN EFFECT WITH
RESPECT TO SUCH SECURITIES UNDER SUCH ACT AND/OR QUALIFICATION UNDER APPLICABLE
STATE SECURITIES LAWS, OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT
SUCH REGISTRATION AND QUALIFICATION IS NOT REQUIRED.

 

  (ii)   THE SECURITIES REPRESENTED HEREBY MAY BE TRANSFERRED ONLY IN ACCORDANCE
WITH THE TERMS OF THAT CERTAIN SECURITIES PURCHASE AGREEMENT BETWEEN THE COMPANY
AND THE SECURITY HOLDER DATED NOVEMBER [ ], 2015, A COPY OF WHICH IS ON FILE
WITH THE SECRETARY OF THE COMPANY.

 

  (iii)   Any legend required to be placed thereon by any appropriate securities
commission or commissioner.

 

 17 

 

 

(b)          Stop-Transfer Notices.  The Purchaser agrees that, to ensure
compliance with the restrictions referred to herein, the Company may issue
appropriate “stop transfer” instructions to its transfer agent, if any, and
that, if the Company transfers its own securities, it may make appropriate
notations to the same effect in its own records.

 

(c)          The Company, shall pay, on behalf of any Purchaser requesting the
transfer or resale of Securities pursuant to Section 6(a)(i), a sum sufficient
to cover any expenses or fees that may be imposed in connection with the
processing of such transfer, including but not limited to legal fees incurred in
connection with the issuance of an opinion of counsel, together with
reimbursement of all reasonable expenses of the Purchaser incidental thereto.

 

(d)          The Shares and shares of Common Stock underlying the Warrants and
Notes shall be further subject to a customary lockup agreement in the event that
the Shares and/or shares of Common Stock underlying the Warrants and Notes
become freely tradable under Rule 144 prior to a Listing or Public Offering.

  

7.           Conditions to Closing.

 

(a)          Conditions to the Company’s Obligation to Sell.  The obligation of
the Company hereunder to issue and sell Securities to the Purchaser is subject
to the satisfaction, at or before the applicable Closing Date, of each of the
following conditions, provided that these conditions are for the Company’s sole
benefit and may be waived by the Company at any time in its sole discretion:

 

(i)          The Purchaser shall have complied with Sections 2(a) and (b);

 

(ii)         The representations and warranties of the Purchaser shall be true
and correct in all material respects; and

 

(iii)        No litigation, statute, rule, regulation, executive order, decree,
ruling or injunction shall have been enacted, entered, promulgated or endorsed
by or in any court or governmental authority of competent jurisdiction or any
self-regulatory organization having authority over the matters contemplated
hereby which prohibits the consummation of any of the transactions contemplated
by this Agreement.

 

(b)          Conditions to Each Purchaser’s Obligation to Purchase.  The
obligation of the Purchaser hereunder to purchase the Securities is subject to
the satisfaction, at or before the applicable Closing Date of each of the
following conditions, provided that these conditions are for the Purchaser’s
sole benefit and may be waived by the Purchaser at any time in his/her/its sole
discretion:

 

(i)          The Company shall have complied with Section 2(d);

 

(ii)         The representations and warranties of the Company shall be true and
correct as of the applicable Closing Date, and the Company shall have performed,
satisfied and complied with the covenants, agreements and conditions required by
this Agreement to be performed, satisfied or complied with by the Company at or
prior to the applicable Closing Date.  The Purchaser shall have received a
certificate or certificates, executed by the Chief Executive Officer of the
Company, dated as of the applicable Closing Date, to the foregoing effect and as
to such other matters as may be reasonably requested by the Purchaser,
including, but not limited to, certificates with respect to the Company’s
charter, bylaws and Board of Directors’ resolutions relating to the transactions
contemplated hereby;

 

(iii)        No litigation, statute, rule, regulation, executive order, decree,
ruling or injunction shall have been enacted, entered, promulgated or endorsed
by or in any court or governmental authority of competent jurisdiction or any
self-regulatory organization having authority over the matters contemplated
hereby which prohibits the consummation of any of the transactions contemplated
by this Agreement;

 

 18 

 

 

(iv)        No event shall have occurred which would reasonably be expected to
have a Material Adverse Effect on the Company;

 

(v)         The Company shall have caused its legal counsel to deliver a legal
opinion addressed to the Placement Agent in such form as is mutually agreed by
counsel to the Company and the Placement Agent and a form of such opinion shall
be made available to the Purchasers, upon request, prior to the Closing Date;
and

 

(vi)        The Company shall have provided such other documents as the
Placement Agent may reasonably request, each in form and substance satisfactory
to the Placement Agent.

 

8.           Miscellaneous.

 

(a)          Governing Law.  This Agreement and all acts and transactions
pursuant hereto and the rights and obligations of the parties hereto shall be
governed, construed and interpreted in accordance with the laws of the State of
New York, without giving effect to principles of conflicts of law.

 

(b)          Entire Agreement; Enforcement of Rights.  This Agreement and the
PPM, together with the exhibits and schedules attached hereto, set forth the
entire agreement and understanding of the parties relating to the subject matter
herein and supersedes any and all prior agreements or discussions between them,
including any term sheet, letter of intent or other document executed by the
parties prior to the date hereof relating to such subject matter.  No
modification of or amendment to this Agreement, nor any waiver of any rights
under this Agreement, shall be effective unless in writing signed by the parties
to this Agreement; provided, however, that the Purchaser acknowledges and agrees
that the Placement Agent may, in its sole discretion acting by prior written
consent on behalf of Purchaser, waive any covenant of the Company described in
Section 5.  The failure by either party to enforce any rights under this
Agreement shall not be construed as a waiver of any rights of such party.

 

(c)          Severability.  If one or more provisions of this Agreement are held
to be unenforceable under applicable law, the parties agree to renegotiate such
provision in good faith.  If the parties cannot reach a mutually agreeable and
enforceable replacement for such provision, then (i) such provision shall be
excluded from this Agreement, (ii) the balance of the Agreement shall be
interpreted as if such provision were so excluded, and (iii) the balance of the
Agreement shall be enforceable in accordance with its terms.

 

(d)          Construction.  This Agreement is the result of negotiations between
and has been reviewed by each of the parties hereto and their respective
counsel, if any; accordingly, this Agreement shall be deemed to be the product
of all of the parties hereto, and no ambiguity shall be construed in favor of or
against any one of the parties hereto.

 

(e)          Notices.  Any notice required or permitted by this Agreement shall
be in writing and shall be deemed sufficient when delivered personally
(including two business days after deposit with a reputable overnight courier
service, properly addressed to the party to receive the same) or sent by fax or
48 hours after being deposited in the U.S. mail, as certified or registered
mail, with postage prepaid, and addressed to the party to be notified at such
party’s address or fax number as set forth herein or as subsequently modified by
written notice.

 

(f)          Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one instrument.

 

(g)          Successors and Assigns.  The rights and benefits of this Agreement
shall inure to the benefit of, and be enforceable by the Company’s successors
and assigns.  The covenants and obligations of the Company hereunder shall inure
to the benefit of, and be enforceable by the Purchaser against the Company, its
successors and assigns, including any entity into which the Company is
merged.  The rights and obligations of Purchasers under this Agreement may only
be assigned with the prior written consent of the Company.

 

 19 

 

 

(h)          Third Party Beneficiary.  This Agreement is intended for the
benefit of the undersigned parties and their respective permitted successors and
assigns, and the Placement Agent, and is not for the benefit of, nor may any
provision hereof be enforced by, any other person.

 

(i)          Further Assurances.  Each party shall do and perform, or cause to
be done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
the other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

 

(j)          Expenses.  The Company shall pay all costs and expenses incurred by
the Company and the Placement Agent with respect to the negotiation, execution,
delivery and performance of the Agreement, in accordance with the Letter
Agreement.

 

(k)          Survival.  The representations, warranties, covenants and
agreements made herein shall survive the closing of the transaction contemplated
hereby.  All statements as to factual matters contained in any certificate or
other instrument delivered by or on behalf of the Company pursuant hereto in
connection with the transactions contemplated hereby shall be deemed to be
representations and warranties by the Company hereunder solely as of the date of
such certificate or instrument.  The representations, warranties, covenants and
obligations of the Company, and the rights and remedies that may be exercised by
the Purchaser, shall not be limited or otherwise affected by or as a result of
any information furnished to, or any investigation made by or knowledge of, any
of the Purchasers or any of their representatives.

 

(l)          Attorneys’ Fees.  In the event that any suit or action is
instituted under or in relation to this Agreement, including without limitation
to enforce any provision in this Agreement, the prevailing party in such dispute
shall be entitled to recover from the losing party all fees, costs and expenses
of enforcing any right of such prevailing party under or with respect to this
Agreement, including without limitation, such reasonable fees and expenses of
attorneys and accountants, which shall include, without limitation, all fees,
costs and expenses of appeals.

 

(m)         Remedies.  All remedies afforded to any party by law or contract,
shall be cumulative and not alternative and are in addition to all other rights
and remedies a party may have, including any right to equitable relief and any
right to sue for damages as a result of a breach of this Agreement.  Without
limiting the foregoing, no exercise of a remedy shall be deemed an election
excluding any other remedy.

 

[Remainder of Page Intentionally Left Blank] 

 

 20 

 

 

The Purchaser, by his, her or its signature below, or by that of its authorized
representative, confirms that the Purchaser has carefully reviewed and
understands, and voluntarily enters into, this Agreement.

 

IN WITNESS WHEREOF, the Purchaser has executed this Agreement as of
_______________, 201_.

 

PURCHASER (if individual):   PURCHASER (if entity):             Signature   Name
of Entity             Name (type or print)   By:             Signature of
Co-Signer (if any)   Name:             Name of Co-Signer (type or print)   Its:

 

AGREED AND ACCEPTED as of ________________, 201_.

 

BIOHITECH GLOBAL, INC.

 

By:       Frank E. Celli   Chief Executive Officer

 

Subscription Amount (as accepted by the Company):

 

$________________________

 

 21 

 

 

FORM OF NOTE

 

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “ACT”), OR THE SECURITIES LAWS OF ANY STATE.  THEY MAY NOT BE SOLD, OFFERED
FOR SALE, PLEDGED, HYPOTHECATED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF A
REGISTRATION STATEMENT IN EFFECT WITH RESPECT TO SUCH SECURITIES UNDER SUCH ACT
AND QUALIFICATION UNDER APPLICABLE STATE SECURITIES LAWS, OR AN OPINION OF
COUNSEL SATISFACTORY TO THE MAKER THAT SUCH REGISTRATION AND QUALIFICATION IS
NOT REQUIRED.

 

THE SECURITIES REPRESENTED HEREBY MAY BE TRANSFERRED ONLY IN ACCORDANCE WITH THE
TERMS OF THAT CERTAIN SECURITIES PURCHASE AGREEMENT BETWEEN THE MAKER AND THE
SECURITY HOLDER DATED _______________, 201_, A COPY OF WHICH IS ON FILE WITH THE
SECRETARY OF THE MAKER.

 

BIOHITECH GLOBAL, INC.

 

[FORM OF]

 

CONVERTIBLE PROMISSORY NOTE

 

$______________  _______________, 2015

 

FOR VALUE RECEIVED, BioHiTech Global, Inc. (the “Maker”) hereby promises to pay
to the order of __________________ or his, her or its successors or assigns (the
“Holder”) the principal amount of __________________ Dollars ($________) (the
“Principal Amount”).  This Convertible Promissory Note shall be referred to
herein as the “Note” and referred to collectively with other notes of the same
series as the “Notes”.

 

1.           Purpose.  This Note is made and delivered by the Maker to the
Holder as of the date first written above (the “Original Issue Date”) pursuant
to the terms of that certain Securities Purchase Agreement, dated as of
_________________, 2015, by and among the Maker and the Holder (the “Purchase
Agreement”).  This Note is one of a series of substantially identical Notes
issued by the Maker under the Purchase Agreement.  All capitalized terms used
and not defined herein shall have the meanings ascribed to them in the Purchase
Agreement.

 

2.           Interest.  Simple interest on the Principal Amount from
time-to-time remaining unpaid shall accrue from the date of this Note at the
rate of eight percent (8%) per annum.  Interest shall be computed on the basis
of a 360 day year and a 30 day month. Interest shall be paid, at the Maker’s
option, in cash, or in shares of Maker’s Common Stock or in a mix of both, as
further specified herein.

 

3.           Maturity Date.  All amounts, including principal and interest,
payable hereunder shall be due and payable on the earliest to occur of (i)
twenty four (24) months from the Initial Closing Date (the “Calendar Due Date”),
(ii) the listing (the “Listing”) of the Maker’s Common Stock on The Nasdaq Stock
Market or NYSE MKT (each, a “National Exchange”), or (iii) a Change of Control
(as defined below). Such date shall be referred to herein as the “Maturity
Date”.

 

4.           Methods of Repayment.

 

4.1         Mandatory Conversion at Maturity.  On the Maturity Date, all amounts
payable hereunder (except for interest, which is subject to payment in
accordance with Section 4.3 of this Note) shall be repaid with shares of the
Maker’s Common Stock in accordance with the terms of Section 5.1 of this Note.

 

 22 

 

 

4.2         Optional Conversion prior to Maturity.  Prior to the Maturity Date,
all or a portion of the principal payable hereunder, along with a proportional
amount of all other amounts then payable under the Note (except for interest,
which is subject to payment in accordance with Section 4.3 of this Note), may
from time to time, at the sole option of the Holder, be repaid with shares of
the Maker’s Common Stock in accordance with the terms of Section 5.2 of this
Note. Each date of such an optional conversion shall be referred to herein as an
“Optional Conversion Date”.

 

4.3         Method of Interest Payment. Interest payable hereunder shall be paid
on the earlier of the Maturity Date or the Optional Conversion Date of the
outstanding principal amount of the Note as to which such interest has accrued.
Such payment may be made in cash, in shares of the Maker's Common Stock, or in a
mixture of both, at the election of the Maker. If the Maker elects to pay any
portion of the interest in shares, such shares will be converted in accordance
with Section 5.3 of this Note.

 

4.4          No Prepayment Right.  All amounts payable hereunder shall be repaid
on the Maturity Date or on one or more Optional Conversion Dates.

 

5.           Conversion of Note.  The following provisions shall govern the
conversion into shares of Common Stock of any and all amounts due under this
Note.

 

5.1         Mandatory Conversion at Maturity.  On the Maturity Date, all amounts
payable hereunder (except for interest, which shall be paid in accordance with
Section 5.3 of this Note) shall be paid in shares of the Maker’s Common Stock at
a conversion price (the “Mandatory Principal Conversion Price”) equal to the
lowest of: (i) $3.75 (the “Closing Price”), (ii) the Listing Price (as defined
below), (iii) the Public Offering Price (as defined below), (iv) the Private
Offering Price (as defined below), or (v) the Change of Control Price (as
defined below).  The “Listing Price” means the lower of the opening and closing
National Exchange prices (as appropriately adjusted to reflect stock dividends,
stock splits, combinations, recapitalizations and the like with respect to the
Maker’s capital stock after the date hereof) on such day that the Maker’s Common
Stock is first traded on a National Exchange. The “Public Offering Price” means
the price per share (as appropriately adjusted to reflect stock dividends, stock
splits, combinations, recapitalizations and the like with respect to the Maker’s
capital stock after the date hereof) paid by public investors in an underwritten
public offering conducted in connection with the Listing, without regard to any
underwriting discount or other offering expense. The “Private Offering Price”
means the means the lowest price per share (as appropriately adjusted to reflect
stock dividends, stock splits, combinations, recapitalizations and the like with
respect to the Maker’s capital stock after the date hereof) paid by investors in
any private equity, equity-linked or debt financing (other than the Offering)
conducted after the date hereof prior to the Listing, without regard to any
broker’s fee or other offering expense. The “Change of Control Price” means the
per-share consideration (as appropriately adjusted to reflect stock dividends,
stock splits, combinations, recapitalizations and the like with respect to the
Maker’s capital stock after the date hereof) paid in the Change of Control.

 

5.2         Optional Conversion prior to Maturity.  On each Optional Conversion
Date, if any, all principal to be repaid on such date, along with a proportional
amount of all other amounts then payable under the Note (except for interest,
which shall be paid in accordance with Section 5.3 of this Note) shall be paid
in shares of the Maker’s Common Stock at a conversion price (the “Optional
Principal Conversion Price”) equal to the Closing Price.

 

5.3         Conversion of Interest. On the Maturity Date and on each Optional
Conversion Date, if any, the portion of the interest then payable hereunder that
the Maker elects to pay in shares, if any, shall be paid in shares of the
Maker’s Common Stock at a conversion price (the “Interest Conversion Price”)
equal to the closing public market price (as appropriately adjusted to reflect
stock dividends, stock splits, combinations, recapitalizations and the like with
respect to the Maker’s capital stock after the date hereof) of the Maker’s
Common Stock on the Trading Day immediately prior to the date of Maturity or
such Optional Conversion Date, as applicable.

 

5.4         Conversion Rate.  The number of shares of Common Stock issuable upon
conversion pursuant to Sections 5.1, 5.2 or 5.3 shall be determined by dividing
(x) the Principal Amount (plus other amounts payable) and the amount accrued
interest, as the case may be, to be paid (the “Conversion Amount”) by (y) the
Mandatory Principal Conversion Price, the Optional Principal Conversion Price or
the Interest Conversion Price, as applicable.

 

 23 

 

 

5.5         No Fractional Shares.  The Maker shall not issue any fraction of a
share of Common Stock upon any conversion.  If the issuance would result in the
issuance of a fraction of a share of Common Stock, the Maker shall round up such
fraction of a share of Common Stock to the nearest whole share.  The Maker shall
pay any and all transfer, stamp and similar taxes that may be payable with
respect to the issuance and delivery of Common Stock upon conversion.

 

5.6         Mechanics of Conversion. Within 20 days of the Maturity Date and
each Optional Conversion Date, if any, the Maker shall transmit to the Holder
the number of shares of Common Stock representing full repayment of the
Conversion Amount being made on such date, and cash to the extent interest due
on such date is being paid in cash, together with an explanation of the
calculation of the share and cash amounts being transmitted.  Upon receipt of
such items, the Holder shall surrender this Note to a common carrier for
delivery to the Maker as soon as practicable on or following such date (and
shall execute an indemnification undertaking with respect to this Note in the
case of its loss, theft or destruction).  The person or persons entitled to
receive the shares of Common Stock issuable upon a conversion of this Note shall
be treated for all purposes as the record holder or holders of such shares of
Common Stock on the Maturity Date or Optional Conversion Date, as applicable.

 

5.7         Reservation of Common Stock. Until the Notes are paid in full, the
Maker shall at all times keep reserved for issuance under this Note such number
of shares of Common Stock as shall be necessary to satisfy the Maker’s
obligation to issue shares of Common Stock hereunder assuming all amounts
payable under this Note shall be paid in shares of Common Stock (without regard
to any limitation otherwise contained herein with respect to the number of
shares of Common Stock that may be acquirable upon exercise of this Note).  If,
notwithstanding the foregoing, and not in limitation thereof, at any time any of
the Notes remain outstanding, the Maker does not have a sufficient number of
authorized and unreserved shares of Common Stock (the “Required Reserve Amount”)
to satisfy its obligation set forth in this Section 5.7 (such failure, an
“Authorized Share Failure”), then the Maker shall immediately take all action
necessary to increase the Maker’s authorized shares of Common Stock to an amount
sufficient to allow the Maker to maintain the Required Reserve Amount for all
the Notes then outstanding.  Without limiting the generality of the foregoing
sentence, as soon as practicable after the date of the occurrence of an
Authorized Share Failure, but in no event later than 60 days after the
occurrence of such Authorized Share Failure, the Maker shall, to the extent
necessary or advisable in order to cure sure Authorized Share Failure, hold a
meeting of its shareholders for the approval of an increase in the number of
authorized shares of Common Stock, in connection with such meeting, provide each
shareholder with a proxy statement, and use its best efforts to solicit its
shareholders’ approval of such increase in authorized shares of Common Stock and
to cause its board of directors to recommend to the shareholders that they
approve such increase.

 

5.8         Adjustments.  The applicable Conversion Price and number and kind of
shares or other securities to be issued upon conversion determined pursuant to
Section 5 hereof, shall be subject to adjustment from time to time upon the
happening of certain events while the Maker’s conversion obligations remain
outstanding, as follows:

 

5.8.1           Merger, Sale of Assets, etc.  If the Maker at any time shall
consolidate with or merge into or sell or convey all or substantially all of its
assets to any other entity, this Note, as to the unpaid Principal Amount thereof
and other payments and interest accrued thereon, shall thereafter be deemed to
evidence the right to purchase such number and kind of shares or other
securities and property as would have been issuable or distributable on account
of such consolidation, merger, sale or conveyance, upon or with respect to the
securities subject to the conversion or purchase right immediately prior to such
consolidation, merger, sale or conveyance.  The foregoing provision shall
similarly apply to successive transactions of a similar nature by any such
successor or purchaser.  Without limiting the generality of the foregoing, the
anti-dilution provisions of this Section 5.8 shall apply to such securities of
such successor or purchaser after any such consolidation, merger, sale or
conveyance.

 

 24 

 

 

5.8.2           Reclassification, etc.  If the Maker at any time shall, by
reclassification or otherwise, change the Common Stock into the same or a
different number of securities of any class or classes that may be issued or
outstanding, this Note, as to the unpaid Principal Amount thereof and other
payments and interest accrued thereon, shall thereafter be deemed to evidence
the right to purchase an adjusted number of such securities and kind of
securities as would have been issuable as the result of such change with respect
to the Common Stock immediately prior to such reclassification or other change.

 

5.8.3           Notice of Adjustment.  Whenever the applicable Conversion Price
is adjusted pursuant to this Section 5.8, the Maker shall promptly mail to the
Holder a notice setting forth the applicable Conversion Price after such
adjustment and setting forth a statement of the facts requiring such adjustment.

 

6.           Registration; Book-Entry. The Maker shall maintain a register (the
“Register”) for the recordation of the names and addresses of the holders of
each Note and the Principal Amount of the Notes held by such holders (the
“Registered Notes”).  The entries in the Register shall be conclusive and
binding for all purposes absent manifest error, and to that extent the Maker and
the holders of the Notes shall treat each person whose name is recorded in the
Register as the owner of a Note for all purposes, including, without limitation,
the right to receive payments of the Principal Amount and interest, if any,
hereunder, notwithstanding notice to the contrary.  A Registered Note may be
assigned or sold in whole or in part only in accordance with the terms of
Section 12.3 of this Note and by registration of such assignment or sale on the
Register.

 

7.           Defaults; Remedies.

 

7.1         Events of Default.  The occurrence of any one or more of the
following events shall constitute an event of default hereunder (each, an “Event
of Default”):

 

7.1.1           The Maker fails to make any payment when due under this Note;

 

7.1.2           The Maker fails to observe and perform any of its covenants or
agreements on its part to be observed or performed under the Purchase Agreement
or any other Transaction Document, and such failure shall continue for more than
30 days after notice of such failure has been delivered to the Maker;

 

7.1.3           Any representation or warranty made by the Maker in the Purchase
Agreement or any other Transaction Document is untrue as of the date of such
representation or warranty except, in the case of a breach of a representation
or warranty which is curable, only if such breach continues for a period of at
least 20 consecutive Business Days;

 

7.1.4           The Maker admits in writing its inability to pay its debts
generally as they become due, files a petition in bankruptcy or a petition to
take advantage of any insolvency act, makes an assignment for the benefit of its
creditors, or consents to the appointment of a receiver of itself or of the
whole or any substantial part of its property, or has a petition filed against
it be adjudicated a bankrupt, or files a petition or answer seeking
reorganization or arrangement under the federal bankruptcy laws or any other
applicable law or statute of the United States of America or any State thereof;

 

7.1.5           A court of competent jurisdiction enters an order, judgment, or
decree appointing, without the consent of the Maker, a receiver of the Maker or
of the whole or any substantial part of its property, or approving a petition
filed against the Maker seeking reorganization or arrangement of the Maker under
the federal bankruptcy laws or any other applicable law or statute of the United
States of America or any State thereof, and such order, judgment, or decree
shall not be vacated or set aside or stayed within 60 days from the date of
entry thereof;

 

7.1.6           Any court of competent jurisdiction assumes custody or control
of the Maker or of the whole or any substantial part of its property under the
provisions of any other law for the relief or aid of debtors, and such custody
or control is not be terminated or stayed within 60 days from the date of
assumption of such custody or control;

 

 25 

 

 

7.1.7.          This Note ceases to be, or is asserted by the Maker not to be, a
legal, valid and binding obligation of the Maker enforceable in accordance with
its terms;

 

7.1.8           A judgment or judgments for the payment of money aggregating in
excess of $250,000 are rendered against the Maker which judgments are not,
within 60 days after the entry thereof, bonded, discharged or stayed pending
appeal, or are not discharged within 60 days after the expiration of such stay;
provided, however, that any judgment which is covered by insurance or an
indemnity from a creditworthy party shall not be included in calculating the
$250,000 amount set forth above so long as the Maker certifies that it has not
received a written statement from such insurer or indemnity provider denying
such coverage (which written statement shall be reasonably satisfactory to the
Holder) and if the Maker will receive the proceeds of such insurance or
indemnity within 30 days of the issuance of such judgment;

 

7.1.10         A default by the Maker occurs under one or more obligations in an
aggregate monetary amount in excess of $250,000 for more than 30 days after the
applicable due dates, unless the Maker is contesting the validity of each such
obligation in good faith and has segregated cash funds equal to not less than
one-half of the disputed amount;

 

7.1.11         The Maker fails to deliver the shares of Common Stock to the
Holder pursuant to and in the form required by this Note or, if required, a
replacement Note, more than five Business Days after the required delivery date
of such Common Stock or replacement Note;

 

7.1.12         The Maker fails to have reserved for issuance upon conversion of
this Note the amount of Common Stock set forth in this Note; or

 

7.1.13          Any such Event of Default occurs with respect to any of the
other Notes.

 

7.2         Notice by the Maker.  The Maker shall notify the Holder in writing
as soon as reasonably practicable but in no event more 5 Business Days after the
occurrence of any Event of Default of which the Maker acquires knowledge.

 

7.3         Remedies.  Upon the occurrence of any Event of Default, all sums due
and payable to the Holder under this Note shall, at the option of the Holder,
become due and payable immediately without presentment, demand, notice of
nonpayment, protest, notice of protest, or other notice of dishonor, all of
which are hereby expressly waived by the Maker.  Any payment under this Note (i)
not paid within 10 days following the Calendar Due Date or (ii) due immediately
following acceleration by the Holder shall bear interest at the rate of 15% from
such Calendar Due Date or acceleration, as applicable, until paid, subject to
Section 7.5.  To the extent permitted by law, the Maker waives any right to and
stay of execution and the benefit of all exemption laws now or hereafter in
effect.  In addition to the foregoing, upon the occurrence of any Event of
Default, the Holder may forthwith exercise singly, concurrently, successively,
or otherwise any and all rights and remedies available to the Holder at law, in
equity, or otherwise.

 

7.4         Remedies Cumulative, etc.  No right or remedy conferred upon or
reserved to the Holder under this Note, or now or hereafter existing at law or
in equity or otherwise, is intended to be exclusive of any other right or
remedy, and each and every such right or remedy shall be cumulative and
concurrent, and shall be in addition to every other such right or remedy, and
may be pursued singly, concurrently, successively, or otherwise, at the sole
discretion of the Holder, and shall not be exhausted by any one exercise thereof
but may be exercised as often as occasion therefor may occur.  No act of the
Holder shall be deemed or construed as an election to proceed under any one such
right or remedy to the exclusion of any other such right or remedy; furthermore,
each such right or remedy of the Holder shall be separate, distinct, and
cumulative and none shall be given effect to the exclusion of any other.

 

 26 

 

 

7.5         Usury Compliance.  All agreements between the Maker and the Holder
are expressly limited, so that in no event or contingency whatsoever, whether by
reason of the consideration given with respect to this Note, the acceleration of
maturity of the unpaid Principal Amount and interest thereon, or otherwise,
shall the amount paid or agreed to be paid to the Holder for the use,
forbearance, or detention of the indebtedness which is the subject of this Note
exceed the highest lawful rate permissible under the applicable usury laws.  If,
under any circumstances whatsoever, fulfillment of any provision of this Note
shall involve transcending the highest interest rate permitted by law which a
court of competent jurisdiction deems applicable, then the obligations to be
fulfilled shall be reduced to such maximum rate, and if, under any circumstances
whatsoever, the Holder shall ever receive as interest an amount that exceeds the
highest lawful rate, the amount that would be excessive interest shall be
applied to the reduction of the unpaid Principal Amount under this Note and
other amounts (excluding interest) owed in respect of this Note, and not to the
payment of interest, or, if such excessive interest exceeds the unpaid balance
of the Principal Amount under this Note and such other amounts (excluding
interest), such excess shall be refunded to the Maker.  This provision shall
control every other provision of all agreements between the Maker and the
Holder.

 

8.           Replacement of Note.  Upon receipt by the Maker of evidence
satisfactory to it of the loss, theft, destruction, or mutilation of this Note
and (in case of loss, theft, or destruction) of indemnity satisfactory to it,
and upon surrender and cancellation of this Note, if mutilated, the Maker will
make and deliver a new Note of like tenor in lieu of this Note.

 

9.           Maker’s Covenants and Agreements.

 

9.1         Restricted Payments.  The Maker shall not, and the Maker shall not
permit any of its subsidiaries (if any) to, directly or indirectly, redeem,
defease, repurchase, repay or make any payments in respect of, by the payment of
cash or cash equivalents (in whole or in part, whether by way of open market
purchases, tender offers, private transactions or otherwise), all or any portion
of any capital stock or all or any portion of any indebtedness, whether by way
of payment in respect of principal of, interest on or premium or any other
amount due in connection with, such indebtedness if at the time such payment is
due or is otherwise made or, after giving effect to such payment, an event
constituting, or that with the passage of time and without being cured would
constitute, an Event of Default has occurred and is continuing.

 

9.2         Valid Issuance of Securities.  The Maker covenants that the
securities issuable upon the conversion of this Note will, upon conversion of
this Note, be validly issued, fully paid and nonassessable and free from all
taxes, liens and charges in respect of the issue thereof.

 

9.3         Timely Notice.  The Maker shall give the Holder at least 10 days’
advance written notice prior to the closing of a Change of Control, provided
that the Holder agrees to be bound by any applicable confidentiality agreement
or agreements the Maker shall deem necessary or appropriate.

 

10.         Seniority. While the Notes remain outstanding, the Maker shall not
issue any debt or securities pari passu or senior to the Notes, except for
customary trade financing, mortgages, leases, or other commercial financing
activities or any stock option or incentive compensation plans, without the
written consent of holders of an aggregate majority of the principal amount of
the Notes then outstanding.

 

11.         Certain Definitions.

 

11.1       ”Business Day” means any day that is not a Saturday, Sunday, federal
holiday or bank holiday in any jurisdiction in which the Maker holds a
substantial portion of its assets.

 

11.2       ”Change of Control” means any liquidation, dissolution, or winding up
of the Maker, either voluntary or involuntary, and shall be deemed to be
occasioned by, or to include, (i) the acquisition of the Maker by another entity
by means of any transaction or series of related transactions (including,
without limitation, any stock acquisition, reorganization, merger or
consolidation) unless the Maker’s shareholders of record as constituted
immediately prior to such acquisition or sale will, immediately after such
acquisition or sale (by virtue of securities issued as consideration for the
Maker’s acquisition or sale or otherwise) hold at least a majority of the voting
power of the surviving or acquiring entity or its direct or indirect parent
entity (except that any bona fide equity or debt financing transaction for
capital raising purposes shall not be deemed a Change of Control for this
purpose) and (ii) a sale, exclusive license or other disposition of all or
substantially all of the assets of the Maker, including a sale, exclusive
license or other disposition of all or substantially all of the assets of one or
more of the Maker’s subsidiaries, if such assets constitute substantially all of
the assets of the Maker and such subsidiaries taken as a whole.

 

 27 

 

 

11.3       “Conversion Price” means either the Principal Conversion Price or
Interest Conversion Price, as applicable.

 

11.4       “Trading Day” means a day on which any of the following markets or
exchanges on which the Common Stock is listed or quoted is open for trading: the
New York Stock Exchange, the NYSE MKT, the Nasdaq Capital Market, the Nasdaq
Global Market, the Nasdaq Global Select Market, the OTCQB marketplace or the
OTCQX marketplace (or any successors to any of the foregoing).

 

11.5       “Transaction Document” means this Note, the Purchase Agreement and
the Warrant issued by the Maker to the Holder pursuant to the Purchase
Agreement.

 

 12.         Amendments, Waivers, and Consents.

 

12.1       Amendment and Waiver by the Holders.  The Notes, including this Note,
may be amended, modified, or supplemented, and waivers or consents to departures
from the provisions thereof may be given, if the Maker and the holders of an
aggregate majority of the Principal Amount of the Notes then outstanding consent
to the amendment; provided, however, that no term of this Note may be amended or
waived in such a way as to adversely affect the Holder disproportionately to the
holder or holders of any other Notes without the written consent of the Holder
and neither the principal balance nor interest rate of this Note may be amended
or modified without the consent of the Holder.  Such consent may not be effected
orally, but only by a signed statement in writing.  Any such amendment or waiver
shall apply to and be binding upon the Holder of this Note, upon each future
holder of this Note, and upon the Maker, whether or not this Note shall have
been marked to indicate such amendment or waiver.  No such amendment or waiver
shall extend to or affect any obligation not expressly amended or waived or
impair any right consequent thereon.

 

12.2       Severability.  In the event that for any reason one or more of the
provisions of this Note or their application to any person or circumstance shall
be held to be invalid, illegal, or unenforceable in any respect or to any
extent, such provision shall nevertheless remain valid, legal, and enforceable
in all other respects and to such extent as may be permissible.  In addition,
any such invalidity, illegality, or unenforceability shall not affect any other
provisions of this Note, but this Note shall be construed as if such invalid,
illegal, or unenforceable provision had never been contained herein.

 

12.3       Assignment; Binding Effect.  The Maker may not assign its obligations
under this Note without the prior written consent of the Holder.  Any attempted
assignment in violation of this Section 12.3 shall be null and void.  Subject to
the foregoing, this Note inures to the benefit of the Holder and its successors
and assigns, and binds the Maker and its successors and permitted assigns, and
the words “Holder” and “Maker” whenever occurring herein shall be deemed and
construed to include such respective successors and assigns.

 

12.4       Notices Generally.  All notices required to be given to any of the
parties hereunder shall be given as set forth in the Purchase Agreement.

 

 28 

 

 

12.5       Governing Law; Jurisdiction; Jury Trial. This Note shall be construed
and enforced in accordance with, and all questions concerning the construction,
validity, interpretation and performance of this Note shall be governed by, the
internal laws of the State of New York, without giving effect to any choice of
law or conflict of law provision or rule (whether of the State of New York or
any other jurisdictions) that would cause the application of the laws of any
jurisdictions other than the State of New York.  The Maker hereby irrevocably
submits to the exclusive jurisdiction of the state and federal courts sitting in
The City of New York, Borough of Manhattan, for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein, and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court, that such suit, action or proceeding is
brought in an inconvenient forum or that the venue of such suit, action or
proceeding is improper.  The Maker hereby irrevocably waives personal service of
process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof to such party at the address it set forth
on the signature page hereto and agrees that such service shall constitute good
and sufficient service of process and notice thereof.  Nothing contained herein
shall be deemed to limit in any way any right to serve process in any manner
permitted by law.  In the event that any provision of this Note is invalid or
unenforceable under any applicable statute or rule of law, then such provision
shall be deemed inoperative to the extent that it may conflict therewith and
shall be deemed modified to conform to such statute or rule of law.  Any such
provision which may prove invalid or unenforceable under any law shall not
affect the validity or enforceability of any other provision of this
Note.  Nothing contained herein shall be deemed or operate to preclude the
Holder from bringing suit or taking other legal action against the Maker in any
other jurisdiction to collect on the Maker’s obligations to the Holder, to
realize on any collateral or any other security for such obligations, or to
enforce a judgment or other court ruling in favor of the Holder.  THE MAKER
HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A
JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH
OR ARISING OUT OF THIS NOTE OR ANY TRANSACTION CONTEMPLATED HEREBY.  This Note
shall be deemed an unconditional obligation of Maker for the payment of money
and, without limitation to any other remedies of Holder, may be enforced against
Maker by summary proceeding pursuant to New York Civil Procedure Law and Rules
Section 3213 or any similar rule or statute in the jurisdiction where
enforcement is sought.  For purposes of such rule or statute, any other document
or agreement to which Holder and Maker are parties or which Maker delivered to
Holder, which may be convenient or necessary to determine Holder’s rights
hereunder or Maker’s obligations to Holder are deemed a part of this Note,
whether or not such other document or agreement was delivered together herewith
or was executed apart from this Note.

 

12.6       Section Headings, Construction.  The headings of paragraphs in this
Note are provided for convenience only and will not affect its construction or
interpretation.  All words used in this Note will be construed to be of such
gender or number as the circumstances require.  Unless otherwise expressly
provided, the words “hereof” and “hereunder” and similar references refer to
this Note in its entirety and not to any specific section or subsection hereof.

 

12.7        Payment of Collection, Enforcement and Other Costs.  If (a) this
Note is placed in the hands of an attorney for collection or enforcement or is
collected or enforced through any legal proceeding or the Holder otherwise takes
action to collect amounts due under this Note or to enforce the provisions of
this Note, or (b) there occurs any bankruptcy, reorganization, or receivership
of the Maker or other proceedings affecting the Maker’s creditors’ rights and
involving a claim under this Note, then the Maker shall pay the costs incurred
by the Holder for such collection, enforcement or action or in connection with
such bankruptcy, reorganization, receivership or other proceeding, including,
but not limited to, attorneys’ fees and disbursements.

 

12.8       Delays or Omissions.  No delay or omission to exercise any right,
power, or remedy accruing to the Holder, upon any breach or default of the Maker
under this Note shall impair any such right, power, or remedy of the Holder nor
shall it be construed to be a waiver of any such breach or default, or an
acquiescence therein, or of or in any similar breach or default thereafter
occurring; nor shall any waiver of any single breach or default be deemed a
waiver of any other breach or default therefore or thereafter occurring.  Any
waiver, permit, consent, or approval of any kind or character on the part of the
Holder of any breach or default under this Note or any waiver on the part of the
Holder of any provisions or conditions of this Note must be made in writing and
shall be effective only to the extent specifically set forth in such
writing.  All remedies, either under this Note or by law or otherwise afforded
to the Holders, shall be cumulative and not alternative.

 

[SIGNATURE PAGE FOLLOWS]

 

 29 

 

 

IN WITNESS WHEREOF, BioHiTech Global, Inc. has caused this Convertible
Promissory Note to be executed and delivered on the date set forth above on the
cover page of this Note.

 

  BORROWER:       BIOHITECH GLOBAL, INC.

 

  By:     (SEAL)     Frank E. Celli, Chief Executive Officer

 

[see attached]

 

 30 

 

 

THIS WARRANT AND THE SECURITIES ISSUABLE UPON EXERCISE HEREOF HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR THE
SECURITIES LAWS OF ANY STATE.  THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED,
HYPOTHECATED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF A REGISTRATION STATEMENT
IN EFFECT WITH RESPECT TO SUCH SECURITIES UNDER SUCH ACT AND QUALIFICATION UNDER
APPLICABLE STATE SECURITIES LAWS, OR AN OPINION OF COUNSEL SATISFACTORY TO THE
COMPANY THAT SUCH REGISTRATION AND QUALIFICATION IS NOT REQUIRED.

 

THE SECURITIES REPRESENTED HEREBY MAY BE TRANSFERRED ONLY IN ACCORDANCE WITH THE
TERMS OF THAT CERTAIN SECURITIES PURCHASE AGREEMENT BETWEEN THE COMPANY AND THE
SECURITY HOLDER DATED ________________, 2015, A COPY OF WHICH IS ON FILE WITH
THE SECRETARY OF THE COMPANY.

 

BIOHITECH GLOBAL, INC.



[FORM OF]

 

STOCK PURCHASE WARRANT

 

Issue Date: ________, 2015

 

THIS CERTIFIES that __________________ (the “Holder”) is entitled, upon the
terms and subject to the conditions hereinafter set forth in this Warrant (this
“Warrant”), at any time from time to time (except as otherwise limited below) on
or prior to the Expiration Date, but not thereafter, to subscribe for and to
purchase from BioHiTech Global, Inc., a Delaware corporation (the “Company”),
shares of the Company’s common stock, $0.0001 par value (the “Common Stock”), up
to the number of such shares set forth below .

 

This Warrant is issued pursuant to a Securities Purchase Agreement of even date
herewith (the “Purchase Agreement”), and is one of the Warrants (collectively,
the “Warrants”) being issued in connection with the issuance of senior
convertible notes (the “Notes”) being issued by the Company (the “Offering”).  

 

The following is a statement of the rights of the Holder of this Warrant and the
conditions to which this Warrant is subject, to which the Holder, by the
acceptance of this Warrant, agrees:

 

1.           Certain Definitions.

 

1.1           ”Exercise Price” means per-Share exercise price equal to 120% of
the Conversion Price (as defined in the Purchase Agreement); provided, however,
that if the Conversion Price is ever adjusted pursuant to the terms of the Note,
the exercise price of the Warrant shall be adjusted for any unexercised Warrants
such that the exercise price will equal 120% of the Adjusted Conversion Price
(as defined in the Purchase Agreement).

 

1.2           ”Expiration Date” means that date that is five (5) years after the
issue date set forth above.

 

1.3           “Initial Closing Date” means the date on which the Company
conducts its initial closing of the Offering.

 

1.4           ”Shares” or “Warrant Shares” means the shares of Common Stock
issuable under this Warrant, as set forth in Section 2 below.

 

 31 

 

 

2.           Number of Shares and Exercise Price

 

2.1           This Warrant shall be exercisable for up to [•] Shares at the
Exercise Price.

 

 

2.2           This Warrant may be exercised in whole or in part at any time
beginning on the date on which the Note issued in connection with the Offering
has been converted into Common Stock and continuing thereafter and from time to
time on or prior to the Expiration Date.

 

3.           Exercise of Warrant

 

3.1           The purchase rights represented by this Warrant are exercisable by
the Holder, in whole or in part, by the surrender of this Warrant and the Notice
of Exercise annexed hereto duly executed at the Company’s principal executive
office (or such other officer or agent of the Company as it may designate by
notice in writing to the Holder at the address of the Holder appearing on the
books of the Company), and upon payment of the aggregate Exercise Price of the
Shares thereby purchased (by cash or by check or bank draft payable to the order
of the Company); whereupon the Holder shall be entitled to receive the number of
Shares so purchased. The Company agrees that if at the time of the surrender of
this Warrant and purchase of the Shares, the Holder shall be entitled to
exercise this Warrant, the Shares so purchased shall be issued to the Holder as
the record owner of such Shares as of the close of business on the date on which
this Warrant shall have been exercised as aforesaid or on such later date
requested by the Holder or on such earlier date agreed to by the Holder and the
Company.

 

3.2           Delivery of Common Stock Certificates and New Warrant. As soon as
reasonably practicable after each exercise of this Warrant, in whole or in part,
and in any event within five (5) business days thereafter (the “Warrant Share
Delivery Date”), the Company, at its expense (including the payment by it of any
applicable issue taxes), will cause the name of the Holder (or as Holder may
direct) to be entered in the register of holders in respect of the Warrant
Shares and further cause to be issued in the name of and delivered to the Holder
hereof or as the Holder (upon payment by the Holder of any applicable transfer
taxes) may direct:

 

(a) the number of duly authorized, validly issued, fully paid and nonassessable
Warrant Shares to which the Holder shall be entitled upon exercise, in
certificated form with appropriate restrictive legends, if applicable; and

 

(b) in case exercise is in part only, a new Warrant document of like tenor,
dated the date hereof, for the remaining number of Warrant Shares issuable upon
exercise of this Warrant after giving effect to the partial exercise of this
Warrant (including the delivery of any Warrant Shares as payment of the Exercise
Price for such partial exercise of this Warrant).

 

4.           Nonassessable

 

The Company covenants that all Shares which may be issued upon the exercise of
this Warrant will be validly issued, fully paid and nonassessable and free from
all taxes, liens and charges in respect of the issue thereof.  

 

5.           Fractional Shares

 

No fractional shares or scrip representing fractional shares shall be issued
upon the exercise of this Warrant.  With respect to any fraction of a share
called for upon the exercise of this Warrant, the number of shares delivered
shall be rounded down to the nearest whole share, and the Company shall pay to
the Holder cash in an amount equal to the fraction represented by the fractional
share multiplied by the closing price of the Company’s Common Stock on the OTCQB
Marketplace (or if the Common Stock does not then trade on such market, on such
other U.S. public trading market on which the Common Stock then trades) on the
date of exercise.

 

 32 

 

 

6.           Charges, Taxes and Expenses

 

Issuance of Shares upon the exercise of this Warrant, in certificated form or
otherwise, shall be made without charge to the Holder hereof for any issue or
transfer tax or other incidental expense in respect of the issuance, including
relating to any certificate, all of which taxes and expenses shall be paid by
the Company, and such Shares shall be issued in the name of the Holder.

 

7.           No Rights as Shareholders

 

This Warrant does not entitle the Holder to any voting rights or other rights as
a shareholder of the Company prior to the exercise hereof.

 

8.           Saturdays, Sundays, Holidays, etc.

 

If the last or appointed day for the taking of any action or the expiration of
any right required or granted herein shall be a Saturday, a Sunday or a legal
holiday, then such action may be taken or such right may be exercised on the
next succeeding day that is not a Saturday, Sunday or legal holiday.

 

9.           Adjustments

 

The Exercise Price and the number of Shares purchasable hereunder are subject to
adjustment from time to time as set forth in this Section 9.

 

9.1           Reclassification, etc.  If the Company, at any time while this
Warrant, or any portion hereof, remains outstanding and unexpired, by
reclassification of securities or otherwise, shall change the class of the
securities as to which purchase rights under this Warrant exist into the same or
a different number of securities or any other class or classes of securities,
this Warrant shall thereafter represent the right to acquire such number and
kind of securities as would have been issuable as the result of such change with
respect to the securities that were subject to the purchase rights under this
Warrant immediately prior to such reclassification or other change and the
Exercise Price therefor shall be appropriately adjusted, all subject to further
adjustment as provided in this Section 9.

 

9.2           Subdivision or Combination of Shares.  In the event the Company
shall at any time subdivide the outstanding securities as to which purchase
rights under this Warrant exist, or shall issue a stock dividend on the
securities as to which purchase rights under this Warrant exist, the number of
securities as to which purchase rights under this Warrant exist immediately
prior to such subdivision or to the issuance of such stock dividend shall be
proportionately increased, and the Exercise Price shall be proportionately
decreased, and in the event that the Company shall at any time combine the
outstanding securities as to which purchase rights under this Warrant exist, the
number of securities as to which purchase rights under this Warrant exist
immediately prior to such combination shall be proportionately decreased, and
the Exercise Price shall be proportionately increased, effective at the close of
business on the date of such subdivision, stock dividend or combination, as the
case may be.

 

9.3           Cash Distributions.  No adjustment on account of cash dividends or
interest on the securities as to which purchase rights under this Warrant exist
will be made to the Exercise Price under this Warrant.

 

 33 

 

 

10.         Compensation for Buy-In on Failure to Timely Deliver Warrant Shares
upon Exercise. In addition to any other rights available to the Holder, if the
Company fails to deliver, or fails to cause its transfer agent to transmit, to
the Holder the Warrant Shares pursuant to an exercise on or before the Warrant
Share Delivery Date, and if after such date the Holder is required by its broker
to purchase (in an open market transaction or otherwise) or the Holder’s
brokerage firm otherwise purchases, shares of Common Stock to deliver in
satisfaction of a sale by the Holder of the Warrant Shares which the Holder
anticipated receiving upon such exercise (a “Buy-In”), then the Company shall
(A) pay in cash to the Holder the amount, if any, by which (x) the Holder’s
total purchase price (including brokerage commissions, if any) for the shares of
Common Stock so purchased exceeds (y) the amount obtained by multiplying (1) the
number of Warrant Shares that the Company was required to deliver to the Holder
in connection with the exercise at issue, times (2) the price at which the sell
order giving rise to such purchase obligation was executed, and (B) at the
option of the Holder, either reinstate the portion of the Warrant and equivalent
number of Warrant Shares for which such exercise was not honored (in which case
such exercise shall be deemed rescinded) or deliver to the Holder the number of
shares of Common Stock that would have been issued had the Company timely
complied with its exercise and delivery obligations hereunder. For example, if
the Holder purchases Common Stock having a total purchase price of $11,000 to
cover a Buy-In with respect to an attempted exercise of shares of Common Stock
with an aggregate sale price giving rise to such purchase obligation of $10,000,
under clause (A) of the immediately preceding sentence the Company shall be
required to pay the Holder $1,000, and the Company would also be required to
comply with clause (B). The Holder shall provide the Company written notice
indicating the amounts payable to the Holder in respect of the Buy-In and, upon
request of the Company, evidence of the amount of such loss. Nothing herein
shall limit a Holder’s right to pursue any other remedies available to it
hereunder, at law or in equity, including, without limitation, a decree of
specific performance and/or injunctive relief with respect to the Company’s
failure to timely deliver shares of Common Stock upon exercise of the Warrant as
required pursuant to the terms hereof.

 

11.         Intentionally Left Blank.

 

12.         Miscellaneous.

 

12.1         Loss, Theft, Destruction or Mutilation of Warrant.  Upon receipt of
evidence reasonably satisfactory to the Company of the loss, theft, destruction
or mutilation of this Warrant and, in the case of loss, theft or destruction,
delivery of an indemnity agreement reasonably satisfactory in form and substance
to the Company or, in the case of mutilation, on surrender and cancellation of
this Warrant, the Company shall execute and deliver, in lieu of this Warrant, a
new Warrant executed in the same manner as this Warrant and of like tenor and
amount. 

 

12.2         Waivers and Amendments.  This Warrant and the obligations of the
Company and the rights of the Holder under this Warrant may be amended, waived,
discharged or terminated (either generally or in a particular instance, either
retroactively or prospectively and either for a specified period of time or
indefinitely) with the written consent of the Company (which shall not be
required in connection with a waiver of rights in favor of the Company) and the
holders of at least a majority of the then-outstanding aggregate principal
amount under the Notes; provided, however, that no such amendment or waiver
shall reduce the number of Shares represented by this Warrant without the
consent of the Holder hereof; and provided further, however, that nothing shall
prevent the Holder from individually agreeing to waive the observation of any
term of this Warrant.  Any amendment, waiver, discharge or termination effected
in accordance with this Section 12.2 shall be binding upon the Company, the
Holder, and except pursuant to a waiver by an individual holder of another
Warrant pursuant to the final proviso in the immediately preceding sentence,
each other holder of Warrants.

 

12.3         Notices.  Any notice, request or other communication required or
permitted hereunder shall be given in accordance with the Purchase Agreement.

 

 34 

 

 

12.4         Severability.  If one or more provisions of this Warrant are held
to be unenforceable under applicable law, such provision(s) shall be excluded
from this Warrant and the balance of this Warrant shall be interpreted as if
such provision(s) were so excluded and shall be enforceable in accordance with
its terms.

 

12.5         Successors and Assigns.  Neither this Warrant nor any rights
hereunder are transferable without the prior written consent of the
Company.  Notwithstanding the foregoing, the Holder shall be permitted to
transfer this Warrant to any affiliate (as that term is defined in the
Securities Act of 1933, as amended) of the Holder.  If a transfer is permitted
pursuant to this Section, the transfer shall be recorded on the books of the
Company upon the surrender of this Warrant, properly endorsed, to the Company at
its principal offices, and the payment to the Company of all transfer taxes and
other governmental charges imposed on such transfer.  In the event of a partial
transfer, the Company shall issue to the holders one or more appropriate new
warrants.  Subject to the foregoing, the provisions of this Warrant shall inure
to the benefit of, and be binding upon, the successors, assigns, heirs,
executors and administrators of the Company and the Holder.

 

12.6         Delays or Omissions.  No delay or omission to exercise any right,
power, or remedy accruing to the Holder, upon any breach or default of the
Company under this Warrant shall impair any such right, power, or remedy of the
Holder nor shall it be construed to be a waiver of any such breach or default,
or an acquiescence therein, or of or in any similar breach or default thereafter
occurring; nor shall any waiver of any single breach or default be deemed a
waiver of any other breach or default therefore or thereafter occurring.  Any
waiver, permit, consent, or approval of any kind or character on the part of the
Holder of any breach or default under this Warrant or any waiver on the part of
the Holder of any provisions or conditions of this Warrant must be made in
writing and shall be effective only to the extent specifically set forth in such
writing.  All remedies, either under this Warrant or by law or otherwise
afforded to the Holder, shall be cumulative and not alternative.

 

12.7           Titles and Subtitles.  The titles of the paragraphs and
subparagraphs of this Warrant are for convenience of reference only and are not
to be considered in construing this Warrant.

 

12.8           Construction.  The language used in this Warrant will be deemed
to be the language chosen by the parties to express their mutual intent and no
rules of strict construction will be applied against any party.

 

12.9           Governing Law.  THIS WARRANT SHALL BE GOVERNED IN ALL RESPECTS BY
THE LAWS OF THE STATE OF NEW YORK AS SUCH LAWS ARE APPLIED TO AGREEMENTS BETWEEN
NEW YORK RESIDENTS ENTERED INTO AND TO BE PERFORMED ENTIRELY WITHIN NEW YORK.

 

[Remainder of page intentionally left blank]

 

 35 

 

 

IN WITNESS WHEREOF, BioHiTech Global, Inc. has caused this Warrant to be
executed by its officer thereunto duly authorized.

 

BIOHITECH GLOBAL, Inc.

 

By:       Name:   Title:

 

 36 

 

 

NOTICE OF EXERCISE

 

TO:BioHiTech Global, Inc.

80 Red Schoolhouse Road, Suite 101

Chestnut Ridge, NY 10977

Attn:  Secretary

 

The undersigned hereby elects to purchase ______________ shares (the “Shares”)
of the Common Stock of BioHiTech Global, Inc. pursuant to the terms of the
attached Warrant and tenders herewith payment of the purchase price in full.

 

Please issue the Shares, including in certificated form with appropriate
restrictive legends, if applicable, in the name of the undersigned or in such
other name as is specified below:

 

___________________________

(Print Name)

 

Address: ___________________

 

___________________________

 

___________________________

 

The undersigned confirms that the undersigned is an “accredited investor” within
the meaning of Rule 501 of Regulation D under the Securities Act of 1933, as
amended, and that the Shares are being acquired for the account of the
undersigned for investment only and not with a view to, or for resale in
connection with, the distribution thereof, and that the undersigned has no
present intention of distributing or selling the Shares.

 

        (Date)   (Signature)  

 

    (Print Name)

 

 37 

